Exhibit 10.1
 
 
(J.P. MORGAN LOGO) [c53891c5389101.gif]
$75,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
among
NBC HOLDINGS CORP.,
NBC ACQUISITION CORP.,
NEBRASKA BOOK COMPANY, INC.,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and
Collateral Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
BANK OF AMERICA, N.A.,
as Documentation Agent
Dated as of February 13, 1998,
as amended and restated as of December 10, 2003 and March 4, 2004 and as further
amended and restated as of October 2, 2009
 
 
J.P. MORGAN SECURITIES INC.
WELLS FARGO SECURITIES, LLC and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
SECTION 1.
  DEFINITIONS     1  
1.1
  Defined Terms     1  
1.2
  Other Definitional Provisions     33  
1.3
  Accounting Terms; GAAP     33  
 
           
SECTION 2.
  AMOUNT AND TERMS OF COMMITMENTS     34  
2.1
  Revolving Credit Commitments     34  
2.2
  Procedure for Revolving Credit Borrowing     34  
2.3
  Swing Line Commitment     35  
2.4
  Procedure for Swing Line Borrowing; Refunding of Swing Line Loans     35  
2.5
  Repayment of Loans; Evidence of Debt     37  
2.6
  Commitment Fees, etc     38  
2.7
  Termination or Reduction of Revolving Credit Commitments     38  
2.8
  Optional Prepayments     38  
2.9
  Mandatory Prepayments     39  
2.10
  Conversion and Continuation Options     40  
2.11
  Minimum Amounts and Maximum Number of Eurodollar Tranches     41  
2.12
  Interest Rates and Payment Dates     41  
2.13
  Computation of Interest and Fees     41  
2.14
  Inability to Determine Interest Rate     42  
2.15
  Pro Rata Treatment and Payments     42  
2.16
  Requirements of Law     45  
2.17
  Taxes     46  
2.18
  Indemnity     48  
2.19
  Illegality     49  
2.20
  Change of Lending Office     49  
2.21
  Replacement of Lenders under Certain Circumstances     49  
2.22
  Defaulting Lenders     50  
2.23
  Protective Advances     52  
 
           
SECTION 3.
  LETTERS OF CREDIT     53  
3.1
  L/C Commitment     53  
3.2
  Procedure for Issuance of Letter of Credit     53  
3.3
  Commissions, Fees and Other Charges     54  
3.4
  L/C Participations     54  
3.5
  Reimbursement Obligation of the Borrower     55  
3.6
  Obligations Absolute     55  
3.7
  Letter of Credit Payments     56  
3.8
  Applications     56  

-ii- 



--------------------------------------------------------------------------------



 



                      Page    
SECTION 4.
  REPRESENTATIONS AND WARRANTIES     56  
4.1
  Financial Condition     56  
4.2
  No Change     58  
4.3
  Corporate Existence; Compliance with Law     58  
4.4
  Corporate Power; Authorization; Enforceable Obligations     59  
4.5
  No Legal Bar     59  
4.6
  No Material Litigation     59  
4.7
  No Default     60  
4.8
  Ownership of Property; Liens     60  
4.9
  Intellectual Property     60  
4.10
  Taxes     60  
4.11
  Federal Regulations     60  
4.12
  Labor Matters     61  
4.13
  ERISA; Employee Benefits Plans     61  
4.14
  Investment Company Act; Other Regulations     62  
4.15
  Capitalization and Subsidiaries     62  
4.16
  Use of Proceeds     62  
4.17
  Environmental Matters     62  
4.18
  Accuracy of Information, etc     63  
4.19
  Security Documents     64  
4.20
  Solvency     64  
4.21
  Senior Indebtedness     64  
4.22
  Regulation H     65  
4.23
  Insurance     65  
 
           
SECTION 5.
  CONDITIONS PRECEDENT     65  
5.1
  Conditions to Initial Extension of Credit     65  
5.2
  Conditions to Each Extension of Credit     69  
5.3
  Conditions to Buy-Fund Availability Period Extensions of Credit     69  
 
           
SECTION 6.
  AFFIRMATIVE COVENANTS     69  
6.1
  Financial Statements     70  
6.2
  Certificates; Other Information     70  
6.3
  Payment of Obligations     73  
6.4
  Conduct of Business and Maintenance of Existence, etc     73  
6.5
  Maintenance of Property; Insurance     74  
6.6
  Inspection of Property; Books and Records; Discussions; Appraisals; Field
Examinations     74  
6.7
  Notices     75  
6.8
  Environmental Laws     76  
6.9
  Additional Collateral, etc     76  
6.10
  Control Agreements     78  

-iii- 



--------------------------------------------------------------------------------



 



                      Page    
SECTION 7.
  NEGATIVE COVENANTS     78  
7.1
  Consolidated Fixed Charge Coverage Ratio     79  
7.2
  Limitation on Indebtedness     79  
7.3
  Limitation on Liens     81  
7.4
  Limitation on Fundamental Changes     82  
7.5
  Limitation on Sale of Assets     82  
7.6
  Limitation on Dividends     83  
7.7
  Limitation on Investments, Loans and Advances     84  
7.8
  Limitation on Optional Payments and Modifications of Debt Instruments and
Other Material Documents     86  
7.9
  Limitation on Transactions with Affiliates     87  
7.10
  Limitation on Sales and Leasebacks     87  
7.11
  Limitation on Changes in Fiscal Periods     87  
7.12
  Limitation on Negative Pledge Clauses     87  
7.13
  Limitation on Restrictions on Subsidiary Distributions     87  
7.14
  Limitation on Lines of Business     88  
7.15
  Limitation on Activities of Holdings and SuperHoldings     88  
7.16
  Swap Agreements     88  
 
           
SECTION 8.
  EVENTS OF DEFAULT     89  
 
           
SECTION 9.
  THE AGENTS     93  
9.1
  Appointment     93  
9.2
  Delegation of Duties     93  
9.3
  Exculpatory Provisions     93  
9.4
  Reliance by Administrative Agent     93  
9.5
  Notice of Default     94  
9.6
  Non-Reliance on Agents and Other Lenders     94  
9.7
  Indemnification     95  
9.8
  Agent in Its Individual Capacity     95  
9.9
  Successor Administrative Agent     95  
9.10
  Authorization to Release Liens     96  
9.11
  Reports     96  
9.12
  Documentation Agent and Syndication Agent     96  
 
           
SECTION 10.
  MISCELLANEOUS     96  
10.1
  Amendments and Waivers     96  
10.2
  Notices     98  
10.3
  No Waiver; Cumulative Remedies     99  
10.4
  Survival of Representations and Warranties     99  
10.5
  Payment of Expenses     99  
10.6
  Successors and Assigns; Participations and Assignments     100  
10.7
  Adjustments; Set-off     104  
10.8
  Counterparts     104  

-iv- 



--------------------------------------------------------------------------------



 



                      Page    
10.9
  Severability     104  
10.10
  Integration     105  
10.11
  GOVERNING LAW     105  
10.12
  Submission To Jurisdiction; Waivers     105  
10.13
  Acknowledgements     105  
10.14
  WAIVERS OF JURY TRIAL     106  
10.15
  Confidentiality     106  
10.16
  USA PATRIOT Act     107  
10.17
  Appointment for Perfection     107  
10.18
  Intercreditor Agreement     107  
10.19
  Release of Liens     107  
10.20
  Disclosure     108  
10.21
  Effect of Amendment and Restatement of the Existing Credit Agreement     108  

-v- 



--------------------------------------------------------------------------------



 



     
ANNEXES:
   
 
   
A
  Pricing Grid
 
   
SCHEDULES:
   
 
   
1.1A
  Revolving Credit Commitments
1.1B
  Mortgaged Property
4.4
  Consents, Authorizations, Filings and Notices
4.9
  Intellectual Property
4.15
  Subsidiaries
4.19(a)
  UCC Filing Jurisdictions
4.19(b)
  Mortgage Filing Jurisdictions
4.23
  Insurance
7.2(e)
  Existing Indebtedness
7.3(f)
  Existing Liens
7.7
  Existing Investments
 
   
EXHIBITS:
   
 
   
A
  Form of Guarantee and Collateral Agreement
B-1
  Form of Borrower Compliance Certificate
B-2
  Form of Holdings Compliance Certificate
B-3
  Form of SuperHoldings Compliance Certificate
C-1
  Form of Borrower Closing Certificate
C-2
  Form of Holdings Closing Certificate
C-3
  Form of Subsidiary Closing Certificate
C-4
  Form of SuperHoldings Closing Certificate
D
  Form of Mortgage
E
  Form of Assignment and Assumption
F
  Form of Legal Opinion of Bingham McCutchen LLP
G-1
  Form of Revolving Credit Note
G-2
  Form of Swing Line Note
H
  Form of U.S. Tax Compliance Certificate
I
  Form of Borrowing Base Certificate

-vi- 



--------------------------------------------------------------------------------



 



 

          AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 13, 1998,
as amended and restated as of December 10, 2003 and March 4, 2004, as further
amended and restated as of October 2, 2009, among NBC Holdings Corp., a Delaware
corporation (“SuperHoldings”), NBC Acquisition Corp., a Delaware corporation
(“Holdings”), Nebraska Book Company, Inc., a Kansas corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), JPMORGAN CHASE BANK,
N.A., as administrative agent and collateral agent (in such capacity, the
“Administrative Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as syndication
agent (in such capacity, the “Syndication Agent”) and BANK OF AMERICA, N.A., as
documentation agent (in such capacities, the “Documentation Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower is a direct wholly-owned subsidiary of Holdings,
and Holdings is a direct subsidiary of SuperHoldings;
          WHEREAS, the Borrower, Holdings, the Administrative Agent and certain
of the Lenders are parties to the Credit Agreement, dated as of February 13,
1998, as amended and restated as of December 10, 2003 and March 4, 2004 (the
“Existing Credit Agreement”);
          WHEREAS, the Borrower and Holdings intend to enter into a
recapitalization transaction pursuant to which (i) indebtedness of the Borrower
under the Existing Credit Agreement will be refinanced, (ii) the Existing Credit
Agreement and the credit facilities thereunder will be amended and restated
pursuant to this Agreement and (iii) the Borrower will issue $200,000,000 in
Senior Secured Notes (as defined below) (the foregoing, the “Transactions”);
          WHEREAS, in connection with the Transactions, the Borrower has
requested that the Lenders provide a senior credit facility of $75,000,000; and
          WHEREAS, the Lenders party hereto, including certain of the Lenders
under the Existing Credit Agreement (the “Continuing Lenders”), are willing to
make such senior credit facility available upon and subject to the terms and
conditions hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree that, upon the
effectiveness of this Agreement, the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:
Section 1.    DEFINITIONS
          1.1   Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.
     “Account”: as defined in the Uniform Commercial Code in effect in the State
of New York from time to time.
     “Adjustment Date”: the date that is six months after the Closing Date.



--------------------------------------------------------------------------------



 



2

     “Administrative Agent”: JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent.
     “Affiliate”: as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
     “Agents”: the collective reference to the Syndication Agent, the
Documentation Agent and the Administrative Agent.
     “Agreement”: this Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.
     “Applicable Margin”:   (a) with respect to Revolving Credit Loans, 3.50%
per annum for Base Rate Loans and 4.50% per annum for Eurodollar Loans, and
(b) with respect to Swing Line Loans, 3.50% per annum; provided, that on and
after the Adjustment Date, the Applicable Margin will be determined pursuant to
the Pricing Grid; provided further, that the Applicable Margin shall increase by
an additional 1.50% per annum during any Buy-Fund Availability Period and will
automatically decrease by 1.50% per annum at the end of such Buy-Fund
Availability Period.
     “Applicable Percentage”: as to any Lender at any time, the percentage which
such Lender’s Revolving Credit Commitment then constitutes of the Total
Revolving Credit Commitments (or, at any time after the Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Exposure then outstanding constitutes of the
aggregate principal amount of the Total Exposure then outstanding).
     “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
     “Approved Fund”: as defined in Section 10.6(b).
     “Arrangers”: J.P. Morgan Securities Inc., Wells Fargo Securities, LLC and
Banc of America Securities LLC.
     “Asset Sale”: any Disposition of Property or series of related Dispositions
of Property (excluding any such Disposition permitted by clause (a), (b), (c) or
(d) of Section 7.5).
     “Assignee”: as defined in Section 10.6(b).
     “Assignment and Assumption”: an Assignment and Assumption, substantially in
the form of Exhibit E.



--------------------------------------------------------------------------------



 



3

     “Availability”: at any time, an amount equal to (a) the lesser of (i) the
Total Revolving Credit Commitments and (ii) the Borrowing Base (as determined by
the Administrative Agent in its Permitted Discretion) minus (b) the Total
Exposure.
     “Banking Services”: each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates (at the time such service
is provided): (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
     “Banking Services Obligations”: any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
     “Base Rate”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1% and (c) the Eurodollar Rate for a Eurodollar Loan with a one-month interest
period commencing on such day plus 1.0% (provided that, for the avoidance of
doubt, the Eurodollar Rate for any day shall be based on the rate appearing on
the Reuters Screen LIBOR01 Page (or any successor or substitute page) at
approximately 11:00 a.m. London time on such day). For purposes hereof: “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime or base rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors). Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or such Eurodollar Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate, the Federal Funds Effective Rate or such Eurodollar Rate,
respectively. Notwithstanding the foregoing, the Base Rate shall not be less
than 2.50% per annum.
     “Base Rate Loans”: Loans the rate of interest applicable to which is based
upon the Base Rate.
     “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
     “Bookstore”: any business establishment that has as its primary business
the sale of textbooks.
     “Borrower”: as defined in the recitals hereto.
     “Borrower Pro Forma Financial Statements”: as defined in
Section 4.1(a)(ii).
     “Borrower Projections”: as defined in Section 6.2(c)(ii).



--------------------------------------------------------------------------------



 



4

     “Borrowing”:   (a) Revolving Credit Loans of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect, (b) a Swing Line Loan and (c) a
Protective Advance.
     “Borrowing Base”: at any time, the sum of:
     (a)   the product of (i) 85% multiplied by (ii) the Eligible Accounts
Receivable of the Loan Parties at such time minus the Dilution Reserve, minus,
without duplication, any other Reserve related to Accounts, plus
     (b)   the lesser of (i) the product of (x) 55% (65% during the Peak Period)
multiplied by (y) the Eligible Inventory of the Loan Parties, valued at the
lower of cost or market value, at such time, minus, without duplication,
Inventory Reserves and (ii) the product of 85% multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered by the Administrative Agent multiplied by the Eligible Inventory of the
Loan Parties, valued at the lower of cost or market value, at such time minus,
without duplication, Inventory Reserves, plus
     (c)   during the Buy-Fund Availability Period, an amount equal to 50% of
Buy-Funds at such time minus any Reserves relating to Buy-Funds in an amount not
to exceed the lesser of $15,000,000 and 20% of the Total Revolving Credit
Commitments, minus
     (d)   the sum of (i) the Rent Reserve and (ii) without duplication, any
other Reserve in the Permitted Discretion of the Administrative Agent.
The Administrative Agent may, in its Permitted Discretion, reduce the advance
rates set forth above, adjust Reserves or reduce one or more of the other
elements used in computing the Borrowing Base, with any such changes to be
effective three (3) Business Days after delivery of notice thereof to the
Borrower and the Lenders. The Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 6.2(g).
At the time of any disposition of a Loan Party, or a sale of all or
substantially all of the assets of a Loan Party, the Borrower shall give the
Administrative Agent written notice of such disposition together with such
information as shall be required for the Administrative Agent to adjust the
Borrowing Base to reflect such disposition.
“Borrowing Base Certificate”: a certificate in substantially the form of
Exhibit I hereto (with such changes thereto from time to time as may reasonably
be required by the Administrative Agent to reflect the components of and
reserves against the Borrowing Base as provided for herein), executed and
certified by a Responsible Officer of the Borrower, which certificate shall
include appropriate exhibits, schedules, supporting documentation and additional
reports (i) as outlined in Schedule 1 to Exhibit I and (ii) as provided for in
Section 6.2(g).



--------------------------------------------------------------------------------



 



5

     “Borrowing Date”: any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.
     “Business”: as defined in Section 4.17.
     “Business Day”:   (i) for all purposes other than as covered by clause (ii)
below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market.
     “Buy-Fund Availability Period”: the collective reference to (i) the period
from and including April 15 of any year to but excluding June 30 of the same
year and (ii) the period from and including December 1 of any year to but
excluding January 30 of the next succeeding year.
     “Buy-Funds”: the aggregate amount of cash in the possession of the
Borrower’s buyers conducting book-buys during any buy-back period at an
educational institution or commercial Bookstore, less the aggregate amount
represented by outstanding drafts issued by the Borrower in respect of purchases
of used books during such buy-back period.
     “Buy-Fund Invoice”: an invoice resulting from the sale or advance by the
Borrower to, or the agreement by the Borrower with, an educational institution
or commercial Bookstore in respect of used books that (a) have been purchased by
the Borrower during any buy-back period at such educational institution or
commercial Bookstore and (b) are designated to remain on the campus of such
educational institution or on the premises of such commercial Bookstore, in each
case net of any commission owed by the Borrower to such educational institution
or commercial Bookstore in respect of such sale.
     “Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
     “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.



--------------------------------------------------------------------------------



 



6

     “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
     “Cash Dominion Period”:   (a) each period when an Event of Default shall
have occurred and be continuing and (b) each period beginning on a date on which
Availability is less than the greater of (i) 25% of the Total Revolving Credit
Commitments and (ii) $18,750,000; provided that any Cash Dominion Period
commencing under this clause (b) shall be discontinued when and if Availability
shall be greater than such specified level for 60 consecutive days, provided
further, however, that a Cash Dominion Period may be discontinued no more than
twice in any period of 12 consecutive months.
     “Cash Equivalents”:   (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
     “Closing Date”: October 2, 2009 or such later date not beyond October 15,
2009 on which the conditions precedent set forth in Section 5.1 shall have been
satisfied or waived by the Arrangers.
     “Code”: the Internal Revenue Code of 1986, as amended from time to time.



--------------------------------------------------------------------------------



 



7

     “Collateral”: all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
     “Collateral Access Agreement”: as defined in the Guarantee and Collateral
Agreement.
     “Collection Account”: as such term is defined in the Guarantee and
Collateral Agreement.
     “Commencement Date”: as defined in Section 7.1.
     “Commitment Fee Rate”: for any period, the applicable rate per annum set
forth below, based upon the daily average Commitment Utilization Percentage
during such period:

                Commitment Utilization     Commitment     Percentage     Fee
Rate      > 50%     0.75%     < 50%     1.00%    

     “Commitment Utilization Percentage”: for any day, the percentage equivalent
of a fraction (a) the numerator of which is the Total Exposure (other than Swing
Line Loans and Protective Advances) on such day and (b) the denominator of which
is the Total Revolving Credit Commitments on such day.
     “Commonly Controlled Entity”: an entity, whether or not incorporated, which
is under common control any Loan Party within the meaning of Section 4001 of
ERISA or is part of a group which includes any Loan Party and which is treated
as a single employer under Section 414 of the Code.
     “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
     “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.16, 2.17, 2.18 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Revolving Credit Commitment.



--------------------------------------------------------------------------------



 



8

     “Consolidated EBITDA”: for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any non-cash extraordinary,
unusual or non-recurring expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business and excluding any non-cash expense to the extent that it represents an
accrual of or reserve for cash expenditures in any future period), (f) any other
non-cash charges, and (g) charges incurred on or prior to September 30, 2010 in
connection with Holdings’ and the Borrower’s executive restricted stock program
not to exceed $5,000,000 in the aggregate, and minus, to the extent included in
the statement of such Consolidated Net Income for such period, the sum of
(i) interest income, (ii) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (iii) any other non-cash
income, all as determined on a consolidated basis.
     “Consolidated Fixed Charge Coverage Ratio”: for any Test Period, the ratio,
determined as of the end of such Test Period, of (a) Consolidated EBITDA for
such Test Period minus the sum of (i) Capital Expenditures paid in cash by the
Borrower and its Subsidiaries during such Test Period (other than those financed
with Indebtedness (other than Loans) but including repayments of any such
Indebtedness), (ii) cash contributions to any qualified defined benefit pension
Plan in excess of the amount of such contributions that was expensed and
(iii) the aggregate amount of income taxes paid in cash by the Borrower and the
Subsidiaries during such Test Period to (b) Consolidated Fixed Charges for such
Test Period, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.
     “Consolidated Fixed Charges”: with reference to any Test Period, without
duplication, (i) cash Consolidated Interest Expense, plus (ii) scheduled
principal payments on Indebtedness made during such Test Period, but excluding
payments of principal to the extent made with the proceeds of Indebtedness
incurred or an issuance of equity to refinance such principal, plus
(iii) Restricted Payments paid in cash (other than Restricted Payments made to
the Borrower or any Subsidiary pursuant to Section 7.6), plus (iv) cash
contributions to any qualified defined benefit pension Plan in excess of the
amount of such contributions that was expensed, plus (v) Capital Lease
Obligation payments, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.
     “Consolidated Interest Expense”: for any period, the cash interest expense
of the Borrower and its Subsidiaries (including deferred or accrued cash
interest expense and the cash interest portion of all Capital Lease Obligations
during such period), calculated on a consolidated



--------------------------------------------------------------------------------



 



9

basis for the Borrower and its Subsidiaries for such period in accordance with
GAAP.
     Notwithstanding the foregoing, Consolidated Interest Expense for any period
will be adjusted, on a Pro Forma Basis to take into account the effect of any
acquisition or disposition involving the acquisition or disposition of a
Subsidiary, or a business unit, division, product line or line of business
during such period, as if such acquisition or disposition (and any related
incurrence or prepayment of Indebtedness) had occurred on the first day of such
period.
     “Consolidated Net Income”: for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.
     Notwithstanding the foregoing, Consolidated Net Income for any period will
be adjusted, on a Pro Forma Basis to take into account the effect of any
acquisition or disposition involving the acquisition or disposition of a
Subsidiary, or a business unit, division, product line or line of business
during such period, as if such acquisition or disposition (and any related
incurrence or prepayment of Indebtedness) had occurred on the first day of such
period.
     “Contingent Obligations”: any contingent indemnification obligations for
which no claim has been made, it being understood the following and similar
obligations shall not constitute Contingent Obligations: (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any
Obligation and (b) contingent reimbursement obligations in respect of amounts
that may be drawn under outstanding Letters of Credit.
     “Continuing Directors”: as defined in Section 8(j) hereof.
     “Continuing Lenders”: as defined in the recitals hereto.
     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
     “Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.



--------------------------------------------------------------------------------



 



10

     “Defaulted Account”: as defined in the definition of the “Eligible Accounts
Receivable”.
     “Defaulting Lender”: any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund its portion of any Borrowing,
or any portion of its participation in any Letter of Credit or Swing Line Loan,
within three Business Days of the date on which it shall have been required to
fund the same, unless the subject of a good faith dispute between the Borrower
and such Lender, (b) notified the Borrower, the Administrative Agent, the
Issuing Lender, the Swing Line Lender or any other Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under agreements
in which it commits to extend credit generally, (c) otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute), or (d) (i) been (or has a parent company that
has been) adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
unless in the case of any Lender referred to in this clause (d) the Borrower,
the Administrative Agent, the Swing Line Lender and the Issuing Lender shall be
satisfied that such Lender intends, and has all approvals required to enable it,
to continue to perform its obligations as a Lender hereunder. For the avoidance
of doubt, a Lender shall not be deemed to be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in such Lender or
its parent by a Governmental Authority.
     “Deposit Account Control Agreement”: as defined in the Guarantee and
Collateral Agreement.
     “Documentation Agents”: as defined in the preamble hereto.
     “Dilution Factors”: without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrower.
     “Dilution Ratio”: at any date, (i) the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
for the twelve (12) most recently ended fiscal months less (ii) 5%.



--------------------------------------------------------------------------------



 



11

     “Dilution Reserve”: at any date, the product of the applicable Dilution
Ratio multiplied by the Eligible Accounts Receivable on such date.
     “Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof; and the terms
“Dispose” and “Disposed of” shall have correlative meanings.
     “Dollars” and “$”: dollars in lawful currency of the United States of
America.
     “Domestic Subsidiary”: any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States of America.
     “Early Termination Date”: at any time the date which is 91 days prior to
the then earliest scheduled final maturity date of any of the Senior Secured
Notes, the Senior Subordinated Notes, the Holdings Discount Notes or any
refinancing of any of the foregoing.
     “Eligible Accounts Receivable”: at the time of any determination, the gross
outstanding balance at such time, determined in accordance with GAAP and stated
on a basis consistent with the historical practices of the Borrower as of the
date hereof, of Accounts of the Borrower and its Subsidiaries, including the
aggregate amount of all Past-due Addbacks less, as applicable and without
duplication, the aggregate amount of (i) all charge-backs for returns, (ii) all
finance agreements, (iii) all trade discounts, (iv) all finance charges, late
fees and other fees that are unearned and (v) the aggregate amount of all
reserves for service fees and such other fees or commissions or similar amounts
that the Borrower or such Subsidiary has agreed to pay. Notwithstanding the
foregoing, an Account shall not be included in this definition of Eligible
Accounts Receivable if, at the time of any determination, without duplication:
     (a)   the Borrower or such Subsidiary has not complied with all material
requirements of applicable Federal, state and local laws, rules, regulations and
orders (including all laws, rules, regulations and orders of any governmental or
judicial authority relating to truth in lending, billing practices, fair credit
reporting, equal credit opportunity, debt collection practices and consumer
debtor protection) applicable to such Account (or any related contracts) or
affecting the collectibility of such Account; or
     (b)   (i) such Account is not assignable or requires consent of the Account
debtor and such a requirement of consent is enforceable law or (ii) a first
priority security interest in such Account in favor of the Administrative Agent
for the ratable benefit of the Lenders has not been obtained and fully perfected
by filing Uniform Commercial Code financing statements against the Borrower or
such Subsidiary; or
     (c)   such Account is subject to any Lien whatsoever other than Liens
expressly permitted by clauses (h) and (m) of Section 7.3; or



--------------------------------------------------------------------------------



 



12

     (d)   the Borrower or such Subsidiary, in order to be entitled to collect
such Account, is required to perform any additional service for, or perform or
incur any additional obligation to, the Account debtor, except the portion of
such Account that has arisen in respect of the sale of any Information Systems
Inventory; or
     (e)   such Account does not constitute a legal, valid and binding
irrevocable payment obligation of the Account debtor to pay the balance thereof
in accordance with its terms or is subject to any defense, setoff, recoupment or
counterclaim; or
     (f)   the Account debtor is an Affiliate, division or employee of the
Borrower or such Subsidiary; or
     (g)   (i)   if such Account (A) is an account of the United States
Government or any of its agencies or instrumentalities, (B) is subject to any
Lien pursuant to the Federal Assignment of Claims Act and (C) the Administrative
Agent has not received an assignment of claims in form and substance
satisfactory to it within 45 days of the creation of such Account or (ii) such
Account is (A) an account of the government of any state of the United States or
any political subdivision thereof or any agency or instrumentality of any of the
foregoing and (B) a first priority security interest in such account in favor of
the Administrative Agent for the ratable benefit of the Lenders has not been
obtained and fully perfected by filing Uniform Commercial Code financing
statements against the Borrower or such Subsidiary; or
     (h)   an estimated or accrual loss has been recognized in respect of such
Account, as determined in accordance with the Borrower’s or such Subsidiary’s
usual business practice (each such Account, a “Defaulted Account”); or
     (i)   20% or more of the aggregate outstanding amount of all Accounts from
the Account debtor in respect of such Account and its Affiliates constitute
Defaulted Accounts; or
     (j)   any representation or warranty contained in this Agreement or in any
other Loan Documents applicable either to Accounts in general or to any such
specific Account shall prove to have been false or misleading in any material
respect when made or deemed made with respect to such Account; or
     (k)   50% or more of the outstanding amount of all Accounts from the same
Account debtor have become, or have been determined by the Administrative Agent
to be, ineligible pursuant to subparagraph (m) below; or
     (l)   the Account debtor (i) has filed a petition for relief under the
United States Bankruptcy Code (or similar action under any successor law or
under any comparable law), (ii) has made a general assignment for the benefit of
creditors, (iii) has filed against it



--------------------------------------------------------------------------------



 



13

any petition or other application for relief under the United States Bankruptcy
Code (or similar action under any successor law or under any comparable law),
(iv) has failed, suspended business operations, become insolvent, called a
meeting of its creditors for the purpose of obtaining any financial concession
or accommodation or (v) had or suffered a receiver or a trustee to be appointed
for all or a significant portion of its assets or affairs; or
     (m)   (i)   any portion of such Account has remained unpaid 90 or more days
past the original invoice date thereof or (ii) the Borrower or such Subsidiary
has reason to believe that all or a material portion of such Account is
uncollectible (in the reasonable discretion of the Administrative Agent); or
     (n)   in respect of Buy-Fund Invoices, any portion of such Account has
remained unpaid 31 or more days past the original invoice date therefor; or
     (o)   the sale represented by such Account is to an Account debtor
organized or located outside the states of the United States, the District of
Columbia or Canada unless, in the case of any Account debtor controlled by an
entity organized or located outside one of the states of the United States or
the District of Columbia, the Administrative Agent has, for the benefit of the
Lenders, a valid, legal and perfected first-priority security interest in such
Account; or
     (p)   the Account debtor is a supplier or creditor of the Borrower or such
Subsidiary (but only to the extent of the lesser of (i) the amount owing from
such Account debtor to the Borrower or such Subsidiary pursuant to Accounts that
are otherwise eligible and (ii) the amount owing to such Account debtor by the
Borrower or such Subsidiary); or
     (q)   such Account is not denominated in dollars or is payable outside the
United States; or
     (r)   if applicable, the sale represented by such Account is on a
bill-and-hold, undelivered sale, guaranteed sale, sale-or-return, consignment or
sale-on-approval basis or is subject to any right of return (other than (i) in
the ordinary course of business or (ii) a standard right of claim for defective
goods for which neither the related Account debtor has made a claim nor the
Borrower or such Subsidiary has any basis to believe that such Account debtor is
entitled to such a claim), charge-back or setoff; or
     (s)   the Administrative Agent believes, in its reasonable discretion, that
the collection of such Account may not be paid and the Administrative Agent
shall so notify the Borrower; or
     (t)   the Borrower or such Subsidiary is in default, in any material
respect, in the performance or observance of any of the terms of any agreement
giving rise to such Account; or
     (u)   the Borrower or such Subsidiary does not have good and marketable
title to such Account as sole owner of such Account; or



--------------------------------------------------------------------------------



 



14

     (v)   such Account does not arise from the sale and delivery of goods or
provision of services in the ordinary course of business of the Borrower or such
Subsidiary to the Account debtor; or
     (w)   such Account is on terms other than those normal or customary in the
business or the Borrower or such Subsidiary; or
     (x)   any amounts payable under or in connection with such Account are
evidenced by promissory notes, agreements to repay cash advances or other
instruments, unless such promissory notes, agreements or instruments have been
endorsed and delivered to the Administrative Agent; or
     (y)   such Account has been paid by a check that has been returned for
insufficient funds; or
     (z)   the Account debtor is a third party credit card company or a debit
card company; or
     (aa)   such Account is not subject to the standard credit and collection
policies of the Borrower or such Subsidiary; or
     (bb)   such Account has been placed with an attorney or other third party
for collection; or
     (cc)   the aggregate credit balances of the Borrower or such Subsidiary on
an Account debtor by Account debtor basis of all Accounts have remained unpaid
for the past due amounts referenced in subparagraphs (m) and (n) above; or
     (dd)   such Account is subject to any adverse security deposit, retainage
or other similar advance made by or for the benefit of the applicable Account
debtor, in each case only to the extent thereof; or
     (ee)   such Account was invoiced (i) in advance of goods or services
provided, or (ii) twice or more, or (iii) the associated income has not been
earned; or
     (ff)   the goods giving rise to such Account have not been shipped and
title has not been transferred to the Account debtor, or the Account represents
a progress-billing or otherwise does not represent a complete sale, except the
portion of such Account that has arisen in respect of the sale of any
Information Systems Inventory; for purposes hereof, “progress-billing” means any
invoice for goods sold or leased or services rendered under a contract or
agreement pursuant to which the Account debtor’s obligation to pay such invoice
is conditioned upon the Borrower’s or such Subsidiary’s completion of any
further performance under the contract or agreement; or



--------------------------------------------------------------------------------



 



15

     (gg)   such Account is created on cash on delivery terms;
provided that, all Accounts of any single Account debtor and its Affiliates
which, in the aggregate exceed (i) 20% in respect of an Account debtor whose
securities are rated Investment Grade, and (ii) 15% in respect of all other
Account debtors, of the total amount of all Accounts at the time of any
determination shall be deemed not to be Eligible Accounts Receivable to the
extent of such excess. Standards of eligibility may be made more restrictive
from time to time solely by the Administrative Agent in the exercise of its
Permitted Discretion, with any such changes to be effective three (3) Business
Days after delivery of notice thereof to the Borrower and the Lenders.
     “Eligible Inventory”: at any date of determination thereof, the value
(determined at the lowest of cost or market or the written-down value in
accordance with the Borrower’s historical practice in accordance with GAAP) at
such date of all inventories (“Inventory”) of the Borrower and its Subsidiaries
owned by the Borrower and its Subsidiaries and in the possession of the Borrower
and its Subsidiaries or any warehouseman, bailee, agent or processor of the
Borrower and its Subsidiaries, including any educational institution or
commercial Bookstore, net of (i) any interdivisional profit, (ii) any amounts
payable by the Borrower and its Subsidiaries in respect of commissions,
processing fees or other charges and (iii) any advance payments and unliquidated
progress billings in respect of such Inventory. Notwithstanding the foregoing,
Inventory shall not constitute Eligible Inventory if, without duplication:
     (a)   such item of Inventory is not assignable or a first priority security
interest in such item of Inventory in favor of the Administrative Agent for the
ratable benefit of the Lenders has not been obtained and fully perfected by
filing Uniform Commercial Code financing statements against the Borrower or such
Subsidiary; or
     (b)   such item of Inventory is subject to any Lien whatsoever; other than
Liens expressly permitted by clauses (h) and (m) of Section 7.3 of this
Agreement; or
     (c)   there shall have occurred any event that, or any condition with
respect to such item of Inventory, would substantially impede the ability of the
Borrower or such Subsidiary to continue to use or sell such item of Inventory in
the normal course of business; or
     (d)   any claim disputing the title of the Borrower or such Subsidiary to,
or right to possession of or dominion over, such item of Inventory shall have
been asserted; or
     (e)   any representation or warranty contained in this Agreement or in any
other Loan Document applicable to either Inventory in general or to such
specific item of Inventory has been breached with respect to such item of
Inventory; or



--------------------------------------------------------------------------------



 



16

     (f)   the Borrower or such Subsidiary does not have good and marketable
title to such item of Inventory as sole owner of such item of Inventory; or
     (g)   such item of Inventory is located outside of the United States; or
     (h)   such item of Inventory is evidenced by an Account; or
     (i)   such item of Inventory consists of packing, packaging and/or shipping
supplies or materials; or
     (j)   such item of Inventory has been shipped to a customer, even if on a
consignment or “sale or return” basis; or
     (k)   such item of Inventory consists of obsolete Information Systems
Inventory or Retail Inventory, including books and related materials with titles
classified as slow-moving; or
     (l)   such item of Inventory consists of any unsaleable Inventory; or
     (m)   such item of Inventory is located on a leasehold, or is in the
possession or control of any lessor, warehouseman, bailee, agent or processor,
unless (i) a Rent Reserve has been established for Inventory at that location,
or (ii) the applicable lessor, warehouseman, bailee, agent or processor
(including any educational institution or commercial Bookstore), has been
notified of the Lien granted under the Security Documents and has entered into a
Landlord Waiver, or (iii) (A) the Administrative Agent shall have received an
opinion, in form and substance acceptable to and from local counsel approved by
the Administrative Agent, and addressed to the Administrative Agent, the Issuing
Lender and the Lenders, to the effect that there is no law in the jurisdiction
where such Inventory is located that would allow Inventory located on such
leasehold, or in the possession or control of such warehouseman, bailee, agent
or processor, to be subjected to any Lien in favor of the applicable lessor,
warehouseman, bailee, agent or processor arising by operation of law and (B) the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower or such Subsidiary certifying that there is no term or condition
of any agreement or other document governing the relationship between the
Borrower or such Subsidiary and the applicable lessor, warehouseman, bailee,
agent or processor that provides for any such Lien; or
     (n)   such item of Inventory consists of food, beverages or sundries; or
     (o)   such item of Inventory consists of cigarettes; or
     (p)   such item of Inventory is to be sold by the Borrower or such
Subsidiary from a vending machine; or
     (q)   such item of Inventory has been determined by the Administrative
Agent, exercising its reasonable discretion, to be unacceptable



--------------------------------------------------------------------------------



 



17

because (i) the Administrative Agent believes that such item of Inventory is not
readily saleable under the customary terms on which it is usually sold or
(ii) such item of Inventory (other than Information Systems Inventory) is not of
a type typically sold by campus Bookstores; or
     (r)   such item of Inventory is goods returned or rejected by the
Borrower’s or such Subsidiary’s customers due to quality issues or is goods in
transit to a third party; or
     (s)   such item of Inventory is a reserve computed by the Borrower or such
Subsidiary to accrue for future adjustments to Inventory relating to
inaccuracies arising from the utilization of the gross profit method of
accounting for Retail Inventory; or
     (t)   such item of Inventory is an accrual computed by the Borrower or such
Subsidiary to accrue for anticipated returns of sold Inventory.
Standards of eligibility may be made more restrictive from time to time solely
by the Administrative Agent in the exercise of its Permitted Discretion, with
any such changes to be effective three (3) Business Days after delivery of
notice thereof to the Borrower and the Lenders.
     “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
     “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such Service
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) as of 11:00 A.M.,



--------------------------------------------------------------------------------



 



18

London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate is not available at such time for any reason,
“Eurodollar Base Rate” for purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein. Notwithstanding
the foregoing, the Eurodollar Base Rate shall not be less than 1.50% per annum.
     “Eurodollar Loans”: Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
     “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
Eurodollar Base Rate
 
1.00 - Eurocurrency Reserve Requirements
     “Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
     “Event of Default”: any of the events specified in Section 8, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     “Excluded Foreign Subsidiaries”: any Foreign Subsidiary in respect of which
either (i) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (ii) the guaranteeing by such Subsidiary of the Obligations,
would, in the good faith judgment of the Borrower, result in adverse tax
consequences to the Borrower.
     “Exposure”: as to any Lender at any time, an amount equal to the sum of
(a) the aggregate principal amount of all Revolving Credit Loans made by such
Lender then outstanding, (b) such Lender’s Applicable Percentage of the L/C
Obligations then outstanding, (c) such Lender’s Applicable Percentage of the
aggregate principal amount of Swing Line Loans then outstanding and (d) such
Lender’s Applicable Percentage of the aggregate principal amount of Protective
Advances then outstanding.
     “Existing Credit Agreement”: as defined in the recitals hereto.
     “FCCR Compliance Period”: as defined in Section 7.1.



--------------------------------------------------------------------------------



 



19

     “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Reference Lender
from three federal funds brokers of recognized standing selected by it.
     “Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Loan Party.
     “Foreign Plan”: each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Loan Party.
     “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
     “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including, without
limitation, all current maturities and current sinking fund payments in respect
of such Indebtedness whether or not required to be paid within one year from the
date of its creation and, in the case of the Borrower, Indebtedness in respect
of the Loans.
     “Funding Office”: the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrower and the
Lenders pursuant to Section 10.2.
     “GAAP”: generally accepted accounting principles in the United States of
America.
     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including, without limitation, the National Association of Insurance
Commissioners).
     “Guarantee and Collateral Agreement”: the First Lien Amended and Restated
Guarantee and Collateral Agreement to be executed and delivered by
SuperHoldings, Holdings, the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A, as the same may be amended, supplemented
or otherwise modified from time to time.
     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued



--------------------------------------------------------------------------------



 



20

a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
     “Guarantors”: the collective reference to SuperHoldings, Holdings and the
Subsidiary Guarantors.
     “Holdings”: as defined in the preamble hereto.
     “Holdings Discount Notes”: the 11% Senior Discount Notes of Holdings due
2013 and issued pursuant to the Holdings Discount Notes Indenture.
     “Holdings Discount Notes Indenture”: the Indenture dated as of March 4,
2004 entered into by Holdings in connection with the issuance of the Holdings
Discount Notes, together with all instruments and other agreements entered into
by Holdings in connection therewith, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with Section 7.9.
     “Holdings Pro Forma Financial Statements”: as defined in Section 4.1(a)(i).
     “Holdings Projections”: as defined in Section 6.2(c)(i).
     “Indebtedness”: of any Person at any date, without duplication (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
current trade payables incurred in the



--------------------------------------------------------------------------------



 



21

ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party under bankers’ acceptance,
letter of credit or similar facilities, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock (other than common stock) of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above; (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation, (j) for the purposes of Section 8(e)
only, all obligations of such Person in respect of Swap Agreements and (k) the
liquidation value of any mandatorily redeemable preferred Capital Stock of such
Person or its Subsidiaries held by any Person other than such Person and its
Wholly Owned Subsidiaries.
     “Indentures:” the collective reference to the Holdings Discount Note
Indenture, the Senior Subordinated Note Indenture and the Senior Secured Note
Indenture.
     “Information Systems Inventory”: all Inventory located at the Borrower’s
warehouses consisting of computer hardware and software, including IBM
point-of-sale register systems and related software.
     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
     “Insolvent”: pertaining to a condition of Insolvency.
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, domain names, trademark licenses, technology, know-how and
processes, and any other confidential or proprietary information, all
registrations and applications thereof, and all rights to sue at law or in
equity for any past, present or future infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
     “Intercreditor Agreement”: the Intercreditor Agreement, dated as of
October 2, 2009, by and among JPMorgan Chase Bank, N.A., as First Priority
Representative thereunder, Wilmington Trust FSB, as Second Priority
Representative thereunder and each of the Loan Parties party thereto.



--------------------------------------------------------------------------------



 



22

     “Interest Payment Date”:   (a) as to any Base Rate Loan, the last day of
each January, April, July and October to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day which is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan and any Swing Line Loan), the date of any repayment or prepayment made in
respect thereof.
     “Interest Period”: as to any Eurodollar Loan (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
          (i)   if any Interest Period would otherwise end on a day that is not
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
          (ii)   any Interest Period that would otherwise extend beyond the
Revolving Credit Termination Date shall end on the Revolving Credit Termination
Date;
          (iii)   any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
          (iv)   the Borrower shall select Interest Periods so as not to require
a payment or prepayment of any Eurodollar Loan during an Interest Period for
such Loan.
     “Inventory”: as defined in the definition of “Eligible Inventory”.
     “Inventory Reserves”: reserves against Inventory equal to the sum of the
following (but without duplication):
     (a)   RTV Reserves; and



--------------------------------------------------------------------------------



 



23

     (b)   a reserve determined by the Administrative Agent in its Permitted
Discretion for Inventory that it deems to be obsolete or which is discontinued
or slow-moving; and
     (c)   a reserve for Inventory which is recognized as damaged or off quality
or not to customer specifications by the Borrower; and
     (d)   a revaluation reserve whereby capitalized favorable variances shall
be deducted from Eligible Inventory and unfavorable variances shall not be added
to Eligible Inventory; and
     (e)   a lower of the cost or market value reserve for any differences
between the Borrower’s actual cost to produce versus its selling price to third
parties, determined on a product line basis; and
     (f)   any other Reserves, including reserves for inventory shrinkage as
deemed appropriate by the Administrative Agent in its Permitted Discretion, from
time to time.
     “Investment Grade”: having a rating established by a third party rating
agency, equivalent to a Standard & Poor’s Ratings Group BBB- or a Moody’s
Investor’s Services, Inc. Baa3 or better.
     “Issuing Lender”: any of JPMorgan Chase Bank, N.A., Bank of America, N.A.
or Wells Fargo Bank, National Association, in its capacity as the issuer of
Letters of Credit hereunder. Each Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Lender, in which case the term “Issuing Lender” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
     “Landlord Waiver”: a written agreement reasonably satisfactory in form and
substance to the Administrative Agent (i) acknowledging that Inventory located
on a leasehold or in possession or control of any warehouseman, bailee, agent or
processor is subject to the Lien granted under the Security Documents,
(ii) waiving and releasing any applicable Lien held by such lessor,
warehouseman, bailee, agent or processor with respect to such item of Inventory
(whether arising by operation of law or otherwise) and (iii) providing the
Administrative Agent with the right to receive notice of default, the right to
repossess such item of Inventory at any time upon the occurrence or during the
continuance of a Default or Event of Default and such other rights as may be
reasonably required by the Administrative Agent.
     “L/C Commitment”: $10,000,000.
     “LC Exposure”: at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all Reimbursement Obligations at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.



--------------------------------------------------------------------------------



 



24

     “L/C Fee Payment Date”: the last day of each March, June, September and
December and the last day of the Revolving Credit Commitment Period.
     “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit which
have not then been reimbursed pursuant to Section 3.5.
     “L/C Participants”: the collective reference to all the Lenders other than
the Issuing Lender.
     “Lenders”: as defined in the preamble hereto; provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender.
     “Letters of Credit”: as defined in Section 3.1(a).
     “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
     “Loan”: any loan made by any Lender pursuant to this Agreement.
     “Loan Documents”: this Agreement, the Security Documents, the Intercreditor
Agreement and the Notes as the same may be amended, supplemented or otherwise
modified from time to time.
     “Loan Parties”: SuperHoldings, Holdings, the Borrower and each other
Subsidiary of SuperHoldings which is a party to a Loan Document.
     “Material Adverse Effect”: any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
Transactions, (b) the business, assets, operations, condition, financial or
otherwise, of the Borrower and its Subsidiaries taken as a whole, (c) the
ability of any Loan Party to perform any of its obligations under the Loan
Documents to which it is a party, (d) the Collateral, or the Administrative
Agent’s Liens (on behalf of itself and the Lenders) on the Collateral or the
priority of such Liens, or (e) the rights of or benefits available to the
Administrative Agent, the Issuing Lender or the Lenders thereunder.
     “Material Environmental Amount”: an amount payable by SuperHoldings and/or
its Subsidiaries in excess of $1,000,000 for remedial costs, compliance costs,
compensatory damages, punitive damages, fines, penalties or any combination
thereof.
     “Materials of Environmental Concern”: any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without



--------------------------------------------------------------------------------



 



25

limitation, asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation.
     “Mortgaged Properties”: the owned real properties listed on Schedule 1.1B,
as to which the Administrative Agent for the benefit of the Lenders has been or
shall be granted a Lien pursuant to the Mortgages.
     “Mortgages”: each mortgage referred to in Section 5.1(a) and each of the
mortgages and deeds of trust made by any Loan Party in favor of, or for the
benefit of, the Administrative Agent for the benefit of the Lenders,
substantially in the form of Exhibit D (with such changes thereto as shall be
advisable under the law of the jurisdiction in which such mortgage or deed of
trust is to be recorded), as the same may be amended, supplemented or otherwise
modified from time to time.
     “Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds”:   (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset which is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document), insurance proceeds applied to pay costs incurred in connection with
the repair or restoration of any Property that is real property in the event of
damage by casualty and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of debt securities or instruments or the incurrence of loans,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
     “Net Orderly Liquidation Value”: with respect to Inventory of the Borrower
and its Subsidiaries, the orderly liquidation value thereof as determined in a
manner reasonably acceptable to the Administrative Agent by an appraiser
reasonably acceptable to the Administrative Agent, net of all costs of
liquidation thereof.
     “Non-Consenting Lender”: as defined in Section 10.1.
     “Non-Excluded Taxes”: as defined in Section 2.17(a).
     “Non-U.S. Lender”: as defined in Section 2.17(d).



--------------------------------------------------------------------------------



 



26

     “Notes”: the collective reference to any promissory note evidencing Loans.
     “Obligations”: as defined in the Guarantee and Collateral Agreement.
     “Optional Payment Amount”: $15,000,000.
     “Other Taxes”: any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under, from the execution, delivery or enforcement or registration
of, or from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
     “Participant”: as defined in Section 10.6(c).
     “Participant Register”: as defined in Section 10.6(c).
     “Past-due Addbacks”: the aggregate amount of past due credit balances aged
over 90 days from the original invoice date.
     “Payment Office”: the office specified from time to time by the
Administrative Agent as its payment office by notice to the Borrower and the
Lenders.
     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
     “Peak Period”: the collective reference to (i) the period from and
including May 1 of any year to and including August 31 of the same year and
(ii) the period from and including December 1 of any year to and including
January 15 of next succeeding year.
     “Pension Act”: the Pension Protection Act of 2006.
     “Permitted Discretion”: a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment exercised in accordance with the Administrative Agent’s
customary and generally applicable credit practices.
     “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
     “Plan”: at a particular time, any employee benefit plan (within the meaning
of Section 3(3) of ERISA) which is covered by ERISA and in respect of which any
Loan Party or Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4062 or 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
     “Pricing Grid”: the pricing grid attached hereto as Annex A.



--------------------------------------------------------------------------------



 



27

     “Primary Investors”: the collective reference to the Sponsors and their
Related Parties, and any additional investment fund for which any of the
Sponsors is the sole advisor or which is effectively controlled by any of the
Sponsors.
     “Pro Forma Basis”: with respect to any test hereunder in connection with
any event, means that such test shall be calculated after giving effect on a pro
forma basis for the period of such calculation to (i) such event as if it
happened on the first day of such period (it being understood that with respect
to any acquisition or disposition, any such adjustments shall be permitted
solely to the extent they arise out of events which are directly attributable to
the acquisition or the disposition, are factually supportable and are expected
to have a continuing impact, in each case as determined on a basis consistent
with Article 11 of Regulation S-X of the Securities Act of 1933, as amended, as
interpreted by the SEC, and as certified by a Responsible Officer of the
Borrower) or (ii) the incurrence of any Indebtedness by the Borrower or any
Subsidiary and any incurrence, repayment, issuance or redemption of other
Indebtedness of the Borrower or any Subsidiary occurring at any time subsequent
to the last day of the Test Period and on or prior to the date of determination,
as if such incurrence, repayment, issuance or redemption, as the case may be,
occurred on the first day of the Test Period.
     “Pro Forma Financial Statements”: the collective reference to the Borrower
Pro Forma Financial Statements and the Holdings Pro Forma Financial Statements.
     “Prohibited Transaction”: as defined in Section 406 of ERISA and Section
4975(f)(3) of the Code.
     “Properties”: as defined in Section 4.17.
     “Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
     “Protective Advances”: as defined in Section 2.23.
     “Recovery Event”: any settlement of or payment in respect of any property,
title or casualty insurance claim or any condemnation proceeding relating to any
asset of SuperHoldings, Holdings, the Borrower or any of their respective
Subsidiaries.
     “Reference Lender”: the Administrative Agent.
     “Refunded Swing Line Loans”: as defined in Section 2.4.
     “Refunding Date”: as defined in Section 2.4.
     “Register”: as defined in Section 10.6(b).
     “Regulation U”: Regulation U of the Board as in effect from time to time.



--------------------------------------------------------------------------------



 



28

     “Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
     “Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by SuperHoldings, Holdings, the Borrower or
any of their respective Subsidiaries in connection therewith which are not
applied to prepay the Loans as a result of the delivery of a Reinvestment
Notice.
     “Reinvestment Event”: any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.
     “Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire assets useful in its business.
     “Reinvestment Prepayment Amount”: with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s business.
     “Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire assets useful in the Borrower’s business with all
or any portion of the relevant Reinvestment Deferred Amount.
     “Related Party”: with respect to any of the Sponsors (A) any controlling
stockholder or partner, a direct or indirect 80% (or more) owned Subsidiary, or
spouse or immediate family member (in the case of an individual) of such
Sponsor, (B) any trust, corporation, partnership or other entity, the
controlling beneficiaries, stockholders, partners or owners of which, directly
or indirectly, consist of the Sponsor and/or such other Persons referred to in
the immediately preceding clause (A) and/or in the succeeding clause (D),
(C) any partner or stockholder of such Sponsor as of the Closing Date who
acquires any assets or voting stock of the Borrower or Holdings pursuant to a
general distribution by such Sponsor to each of its partners or stockholders or
(D) any officer or director of such Sponsor.
     “Rent Reserve”: on any date, with respect to any retail store, distribution
center, warehouse, or other location where any Eligible Inventory subject to a
Lien arising by operation of contract and/or law is located and with respect to
which no Landlord Waiver is in effect, a reserve equal to three months’ rent at
such retail store, distribution center, warehouse, or other location.
     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.



--------------------------------------------------------------------------------



 



29

     “Report”: reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Loan Party from information furnished by or on behalf of any
Loan Party, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports shall be distributed to the
Lenders by the Administrative Agent.
     “Reportable Event”: any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than those events as to which the thirty
day notice period is waived under subsection .13, .14, .16, .18, .19 or .20 of
PBGC Reg. § 2615.
     “Required Lenders”: the holders of more than 50% of the Total Revolving
Credit Commitments or, if the Revolving Credit Commitments have been terminated,
the Total Exposure.
     “Requirement of Law”: as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
     “Reserves”: any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, the Dilution Reserve, reserves for accrued and unpaid interest on
the Obligations, reserves in respect of Banking Services, volatility reserves,
Rent Reserves, reserves for Inventory shrinkage, reserves for customs charges
and shipping charges related to any Inventory in transit, reserves for Swap
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party.
     “Responsible Officer”: the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer, vice president — finance or controller of
the Borrower.
     “Restricted Payment”: as defined in Section 7.6.
     “Retail Inventory”: all Inventory located at a Bookstore consisting of: new
and used textbooks, including any related study aids; general subject books;
medical, technical and reference books; periodicals and magazines; clothing,
including school insignia items; electronics; gifts; stationery and cards;
school and office supplies and art; food, beverages and sundries; and all other
items held for resale in the ordinary course of business.
     “Revolving Credit Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Credit Loans and participate in Swing Line
Loans and Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Credit Commitment”
opposite such Lender’s name on Schedule 1.1A or in the Assignment and Assumption



--------------------------------------------------------------------------------



 



30

pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The Total Revolving Credit
Commitments on the Closing Date is $75,000,000.
     “Revolving Credit Commitment Period”: the period from and including the
Closing Date to the Revolving Credit Termination Date.
     “Revolving Credit Loans”: as defined in Section 2.1(a).
     “Revolving Credit Termination Date”: the earlier of (a) the Early
Termination Date and (b) October 2, 2012.
     “RTV Reserve”: at any time, an amount equal to the amount of Inventory that
is identified as to be returned to vendor.
     “Secured Party”: as defined in the Guarantee and Collateral Agreement.
     “Securities Act”: as defined in Section 4.1(a)(i) hereof.
     “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.
     “Senior Secured Note Indenture”: the Indenture dated as of October 2, 2009
entered into by the Borrower and certain Subsidiary Guarantors in connection
with the issuance of the Senior Secured Notes, together with all instruments and
other agreements entered into by the Borrower in connection therewith, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with Section 7.9.
     “Senior Secured Notes”: the 10% Senior Secured Notes of the Borrower due
2011 and issued pursuant to the Senior Secured Note Indenture.
     “Senior Subordinated Note Indenture”: the Indenture dated as of March 4,
2004 entered into by the Borrower and certain Subsidiary Guarantors in
connection with the issuance of the Senior Subordinated Notes, together with all
instruments and other agreements entered into by the Borrower in connection
therewith, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with Section 7.9.
     “Senior Subordinated Notes”: the 85/8% Senior Subordinated Notes of the
Borrower due 2012 and issued pursuant to the Senior Subordinated Note Indenture.
     “Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.



--------------------------------------------------------------------------------



 



31

     “Solvent”: when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
     “Sponsors”: Weston Presidio Capital III, L.P., a Delaware limited
partnership, Weston Presidio Capital IV, L.P., a Delaware limited partnership,
WPC Entrepreneur Fund, L.P., a Delaware limited partnership, and WPC
Entrepreneur Fund II, L.P., a Delaware limited partnership.
     “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
     “Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Excluded Foreign Subsidiary.
     “SuperHoldings”: NBC Holdings Corp., a Delaware corporation and, prior to
the merger permitted by Section 7.4(c), the primary stockholder of Holdings.
     “Supermajority Lenders”: the holders of more than 75% of the Total
Revolving Credit Commitments or, if the Revolving Credit Commitments have been
terminated, the Total Exposure.
     “Swap Agreement”: any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these



--------------------------------------------------------------------------------



 



32

transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Company or the Subsidiaries shall be a
Swap Agreement.
     “Swap Obligations”: of a Person, any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
     “Swing Line Commitment”: the obligation of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000.
     “Swing Line Exposure”: at any time, the sum of the aggregate undrawn amount
of all outstanding Swing Line Loans at such time. The Swing Line Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swing Line
Exposure at such time.
     “Swing Line Lender”: JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swing Line Loans.
     “Swing Line Loans”: as defined in Section 2.3.
     “Swing Line Participation Amount”: as defined in Section 2.4.
     “Syndication Agent”: as defined in the preamble hereto.
     “Test Period”: at any time, the most recent period of 12 consecutive fiscal
months of the Borrower ended on or prior to such time (taken as one accounting
period) in respect of which financial statements for each fiscal month, fiscal
quarter or fiscal year in such period have been (or were required to have been)
delivered pursuant to Section 6.1(a) or 6.1(b), as applicable.
     “Total Exposure”: at any time, the aggregate amount of the Exposure of all
Lenders at such time.
     “Total Revolving Credit Commitments”: at any time, the aggregate amount of
the Revolving Credit Commitments at such time.
     “Transactions”: as defined in the recitals hereto.
     “Transferee”: as defined in Section 10.15.
     “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
     “UCC”: as defined in the Guarantee and Collateral Agreement.



--------------------------------------------------------------------------------



 



33

     “Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.
     “U.S. Tax Compliance Certificate”: as defined in Section 2.17(d).
     “Warehouse”: any warehouses being used by the Borrower or its Subsidiaries.
     “Wholesale Inventory”: at any time, Inventory that is located at a
Warehouse at such time and consists of textbooks.
     “Wholly Owned Subsidiary”: as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
     “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of the Borrower.
     “Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
          1.2   Other Definitional Provisions.   (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b)   The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.
          (c)   The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (d)   From and after the effective date of the merger permitted by
Section 7.4(d), (i) all references to SuperHoldings in the Credit Documents
shall be deemed to be inapplicable and (ii) the surviving corporation of such
merger shall assume all payment and performance obligations of the other
constituent corporation(s) and be “Holdings” for all purposes of the Credit
Documents and shall remain a guarantor of the Obligations and the pledgor of the
Capital Stock of the Borrower pursuant to the Guarantee and Collateral
Agreement.
          1.3   Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the



--------------------------------------------------------------------------------



 



34

Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. In the event that
the historical accounting practices, systems or reserves relating to the
components of the Borrowing Base are modified in a manner that is adverse to the
Lenders in any material respect, the Borrower will agree to maintain such
additional reserves (for purposes of computing the Borrowing Base) in respect to
the components of the Borrowing Base and make such other adjustments (which may
include maintaining additional reserves, modifying the advance rates or
modifying the eligibility criteria for the components of the Borrowing Base) as
may be appropriate to eliminate the material adverse effects thereof.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Loan Party or any Subsidiary at “fair
value”, as defined therein.
Section 2.    AMOUNT AND TERMS OF COMMITMENTS
          2.1   Revolving Credit Commitments.   (a) Subject to the terms and
conditions hereof, each Lender severally agrees to make revolving credit loans
(“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding which, when added to such Lender’s Applicable Percentage of the
sum of (i) the L/C Obligations then outstanding, (ii) the aggregate principal
amount of the Swing Line Loans then outstanding and (iii) the aggregate amount
of the Protective Advances then outstanding, does not exceed the amount of such
Lender’s Revolving Credit Commitment; provided that no Revolving Credit Loans
shall be made if, after giving effect to the making of such Revolving Credit
Loans, the Total Exposure would exceed the lesser of (A) the Borrowing Base then
in effect and (B) the Total Revolving Credit Commitments. During the Revolving
Credit Commitment Period the Borrower may use the Revolving Credit Commitments
by borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Credit Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10, provided that no Revolving Credit Loan
shall be made as a Eurodollar Loan after the day that is one month prior to the
Revolving Credit Termination Date.
          (b)   The Borrower shall repay all outstanding Revolving Credit Loans
on the Revolving Credit Termination Date.
          2.2   Procedure for Revolving Credit Borrowing. The Borrower may
borrow under the Revolving Credit Commitments during the Revolving Credit
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 1:00 P.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of



--------------------------------------------------------------------------------



 



35

Base Rate Loans), specifying (i) the amount and Type of Revolving Credit Loans
to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Any Revolving Credit
Loans made on the Closing Date shall initially be Base Rate Loans. Each
borrowing under the Revolving Credit Commitments shall be in an amount equal to
(x) in the case of Base Rate Loans, $1,000,000 or a whole multiple thereof (or,
if the Availability is less than $1,000,000, such lesser amount) and (y) in the
case of Eurodollar Loans, $1,000,000 or a whole multiple of $500,000 in excess
thereof; provided, that the Swing Line Lender may request, on behalf of the
Borrower, borrowings under the Revolving Credit Commitments which are Base Rate
Loans in other amounts pursuant to Section 2.4. Upon receipt of any such notice
from the Borrower, the Administrative Agent shall promptly notify each Lender
thereof. Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 1:00 P.M., New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent in like funds as received by the Administrative
Agent.
          2.3   Swing Line Commitment.   (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees to make available a portion of the credit
otherwise available to the Borrower under the Revolving Credit Commitments from
time to time during the Revolving Credit Commitment Period by making swing line
loans (“Swing Line Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swing Line Loans outstanding at any time shall not exceed
the Swing Line Commitment then in effect (notwithstanding that the Swing Line
Loans outstanding at any time, when aggregated with the Swing Line Lender’s
other outstanding Revolving Credit Loans hereunder, may exceed the Swing Line
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swing Line Lender shall not make, any Swing Line Loan if, after giving effect to
the making of such Swing Line Loan, Availability would be less than zero. During
the Revolving Credit Commitment Period, the Borrower may use the Swing Line
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swing Line Loans shall be Base Rate Loans only.
          (b)   The Borrower shall repay all outstanding Swing Line Loans on the
Revolving Credit Termination Date.
          2.4   Procedure for Swing Line Borrowing; Refunding of Swing Line
Loans.   (a) Whenever the Borrower desires that the Swing Line Lender make Swing
Line Loans it shall give the Swing Line Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swing Line Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Credit
Commitment Period). Each borrowing under the Swing Line Commitment shall be in
an amount equal to $1,000,000 or a whole multiple of $100,000 in excess thereof.
Not later than 3:00 P.M., New York City time, on the Borrowing Date specified in
a notice in respect of Swing Line Loans, the Swing Line Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swing Line Loan to be
made by the Swing Line Lender. The Administrative Agent shall make the proceeds
of such Swing Line Loan available to the Borrower on such Borrowing Date in
immediately available funds.



--------------------------------------------------------------------------------



 



36

          (b)   The Swing Line Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swing Line Lender to act on its behalf), on one Business
Day’s notice given by the Swing Line Lender no later than 1:00 P.M., New York
City time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Credit Loan, in an amount equal to such Lender’s Revolving Credit
Percentage of the aggregate amount of the Swing Line Loans (the “Refunded Swing
Line Loans”) outstanding on the date of such notice, to repay the Swing Line
Lender. Each Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Credit Loans shall
be immediately applied by the Swing Line Lender to repay the Refunded Swing Line
Loans. The Borrower irrevocably authorizes the Swing Line Lender to charge the
Borrower’s accounts with the Administrative Agent (up to the amount available in
each such account) in order to immediately pay the amount of such Refunded Swing
Line Loans to the extent amounts received from the Lenders are not sufficient to
repay in full such Refunded Swing Line Loans.
          (c)   If prior to the time a Revolving Credit Loan would have
otherwise been made pursuant to Section 2.4(b), one of the events described in
Section 8(f) shall have occurred and be continuing with respect to the Borrower
or if for any other reason, as determined by the Swing Line Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by
Section 2.4(b), each Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.4(b) (the
“Refunding Date”), purchase for cash an undivided participating interest in an
amount equal to (i) its Applicable Percentage times (ii) the aggregate principal
amount of Swing Line Loans then outstanding which were to have been repaid with
such Revolving Credit Loans (the “Swing Line Participation Amount”).
          (d)   Whenever, at any time after the Swing Line Lender has received
from any Lender such Lender’s Swing Line Participation Amount, the Swing Line
Lender receives any payment on account of the Swing Line Loans, the Swing Line
Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.
          (e)   Each Lender’s obligation to make the Loans referred to in
Section 2.4(b) and to purchase participating interests pursuant to
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender or the Borrower may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy



--------------------------------------------------------------------------------



 



37

any of the other conditions specified in Section 5; (iii) any adverse change in
the condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
          2.5   Repayment of Loans; Evidence of Debt.   (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender, (i) the then unpaid principal amount of each Revolving
Credit Loan of such Lender on the Revolving Credit Termination Date (or such
earlier date on which the Loans become due and payable pursuant to Section 8),
(ii) the then unpaid amount of each Protective Advance on the earliest of
(A) the Revolving Credit Termination Date, (B) the day that is 30 days after the
making of such Protective Advance (or if such day is not a Business Day, the
next succeeding Business Day) and (C) demand by the Administrative Agent or
(iii) the then unpaid principal amount of each Swing Line Loan of the Swing Line
Lender on the Revolving Credit Termination Date (or such earlier date on which
the Loans become due and payable pursuant to Section 8). The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Loans from
time to time outstanding from the date hereof until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.12.
          (b)   During any Cash Dominion Period that exists other than as a
result of an Event of Default, on each Business Day, the Administrative Agent
may, in its Permitted Discretion (unless otherwise directed by the Required
Lenders), apply all funds credited to the Collection Account as of 10:00 a.m.,
New York City time, on such Business Day (whether or not immediately available)
first to prepay any Protective Advances that may be outstanding, pro rata,
second to prepay Swing Line Loans and third to prepay the Revolving Credit Loans
(without a corresponding reduction in Revolving Credit Commitments); provided
that during an Event of Default, all such amounts shall be applied in accordance
with Section 2.15(f).
          (c)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
          (d)   The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(b), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.
          (e)   The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.5(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
such Borrower by such Lender in accordance with the terms of this Agreement.



--------------------------------------------------------------------------------



 



38

          (f)   The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Revolving Credit Loans or Swing
Line Loans, as the case may be, of such Lender, substantially in the forms of
Exhibit G-1 or G-2, respectively, with appropriate insertions as to date and
principal amount.
          2.6   Commitment Fees, etc.   (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the Closing Date to the last day of the Revolving
Credit Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Revolving Credit Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears on the last day of each
March, June, September and December and on the Revolving Credit Termination
Date, commencing on the first of such dates to occur after the date hereof.
          (b)   The Borrower agrees to pay to the Administrative Agent the fees
in the amounts and on the dates from time to time agreed to in writing by the
Borrower and the Administrative Agent.
          2.7   Termination or Reduction of Revolving Credit Commitments. The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the amount of the Revolving Credit Commitments; provided
that no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans and Swing Line Loans made on the effective date thereof,
the Total Exposure would exceed the Total Revolving Credit Commitments. Any such
reduction shall be in an amount equal to $500,000, or a whole multiple thereof,
and shall reduce permanently the Revolving Credit Commitments then in effect.
          2.8   Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and at least one Business Day
prior thereto in the case of Base Rate Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurodollar Loans
or Base Rate Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.18. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Credit Loans which are Base Rate Loans and Swing Line Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of
Revolving Credit Loans shall be in an aggregate principal amount not less than
$500,000. Partial prepayments of Swing Line Loans shall be in an aggregate
principal amount not less than $500,000.



--------------------------------------------------------------------------------



 



39

          2.9   Mandatory Prepayments. (a) In the event and on such occasion
that:
          (i)   the Exposure of any Lender exceeds such Lender’s Revolving
Credit Commitment; or
          (ii)   the Total Exposure exceeds the lesser of (x) Total Revolving
Credit Commitments and (y) the Borrowing Base;
the Borrower shall repay the Revolving Credit Loans to the extent of such
excess, provided that if the aggregate principal amount of Revolving Credit
Loans then outstanding is less than the amount of such excess (because L/C
Obligations constitute a portion thereof), the Borrower shall, to the extent of
the balance of such excess, replace outstanding Letters of Credit and/or deposit
an amount in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Lenders on terms and conditions
satisfactory to the Administrative Agent.
          (b)   If any Indebtedness shall be incurred by SuperHoldings,
Holdings, the Borrower or any of their respective Subsidiaries, an amount equal
to 100% of the Net Cash Proceeds thereof received during any Cash Dominion
Period shall be applied on the date of receipt of such Net Cash Proceeds as set
forth in Section 2.9(d), provided, however, that the foregoing requirements of
this paragraph (b) shall not apply to any Indebtedness incurred in accordance
with Section 7.2 as in effect on the date of this Agreement.
          (c)   If on any date SuperHoldings, Holdings, the Borrower or any of
their respective Subsidiaries shall receive Net Cash Proceeds from any Asset
Sale or Recovery Event (or, in the event of damage by casualty, the date the
repair or restoration of the relevant Property is completed) and a Cash Dominion
Period then exists, then, unless a Reinvestment Notice shall be delivered in
respect thereof, such Net Cash Proceeds shall be applied on such date as set
forth in Section 2.9(d); provided, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied as set
forth in Section 2.9(d); and provided further, that notwithstanding the
foregoing, such Net Cash Proceeds which are not subject to a Reinvestment Notice
shall not be required to be applied as set forth in Section 2.9(d) until the
date upon which the aggregate amount of such Net Cash Proceeds received by
SuperHoldings, Holdings, the Borrower and their respective Subsidiaries and not
previously applied toward the prepayment of the Loans shall exceed $1,000,000.
          (d)   All such amounts described in Sections 2.9(b) and (c) (subject
to the terms of the Intercreditor Agreement, in the case of any insurance or
condemnation proceeds, to the extent they arise from casualties or losses to
equipment, fixtures and real property) shall be applied, first to prepay any
Protective Advances that may be outstanding, pro rata, second to prepay the
Swing Line Loans and third to prepay the Revolving Credit Loans without a
corresponding reduction in the Total Revolving Credit Commitments; provided that
during an Event of Default, all such amounts shall be applied in accordance with
Section 2.15(f). If the precise amount of insurance or condemnation proceeds
allocable to Inventory as compared to equipment, fixtures and real property is
not otherwise determined, the allocation and application of those proceeds shall
be determined, subject to the Intercreditor Agreement, by the Administrative
Agent, in its Permitted Discretion.



--------------------------------------------------------------------------------



 



40

          (e)   The Borrower agrees that during the period from September 1
through December 31 of each calendar year there shall be a period of at least 30
consecutive days during which there are no Loans outstanding.
          (f)   The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swing Line Loan, the Swing Line Lender) by telephone
(confirmed by facsimile or by other electronic transmission) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Loan, not later than
10:00 A.M., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of a Base Rate Loan, not later than
10:00 A.M., New York City time, one Business Day before the date of prepayment
or (iii) in the case of prepayment of a Swing Line Loan, not later than
11:00 A.M., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, set forth a reasonably detailed calculation of the amount
of such prepayment, provided that a notice of optional prepayment may state that
such notice is conditioned upon the receipt of the proceeds from the issuance of
other Indebtedness or any other event, in which case such notice of prepayment
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date) if such condition is not satisfied. Promptly
following receipt of any such notice (other than a notice relating solely to
Swing Line Loans) the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial voluntary prepayment of any Revolving Credit Loan
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.1. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.18.
          2.10   Conversion and Continuation Options.   (a) The Borrower may
elect from time to time to convert Eurodollar Loans to Base Rate Loans by giving
the Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan may be converted into
a Eurodollar Loan (i) when any Event of Default has occurred and is continuing
and the Administrative Agent or the Required Lenders have determined in its or
their sole discretion not to permit such conversions or (ii) after the date that
is one month prior to the Revolving Credit Termination Date. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. This Section shall not apply to Swing Line Loans or Protective
Advances, which may not be converted or continued.
          (b)   Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have



--------------------------------------------------------------------------------



 



41

determined in its or their sole discretion not to permit such continuations or
(ii) after the date that is one month prior to the Revolving Credit Termination
Date, and provided, further, that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
          2.11   Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $2,500,000 or a whole multiple of $500,000
in excess thereof and (b) no more than ten Eurodollar Tranches shall be
outstanding at any one time.
          2.12   Interest Rates and Payment Dates.   (a) Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin (it being understood that Eurodollar Loans bear
interest from and including the first day of each Interest Period to but not
including the last day of such Interest Period).
          (b)   Each Base Rate Loan shall bear interest at a rate per annum
equal to the Base Rate plus the Applicable Margin.
          (c)   (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
which is equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.12
plus 2% or (y) in the case of Reimbursement Obligations, the rate applicable to
Base Rate Loans plus 2%, and (ii) if all or a portion of any interest payable on
any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate applicable to Base Rate Loans plus 2%.
          (d)   Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
Section 2.12 shall be payable from time to time on demand.
          2.13   Computation of Interest and Fees.   (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar



--------------------------------------------------------------------------------



 



42

Rate. Any change in the interest rate on a Loan resulting from a change in the
Base Rate or the Eurocurrency Reserve Requirements shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.
          (b)   Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.12(a) and the manner of
performing any required calculation hereunder.
          2.14   Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a)   the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b)   the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the relevant Lenders
as soon as practicable thereafter. If such notice is given (x) any Eurodollar
Loans requested to be made on the first day of such Interest Period shall be
made as Base Rate Loans, (y) any Loans that were to have been converted on the
first day of such Interest Period to Eurodollar Loans shall be continued as Base
Rate Loans and (z) any outstanding Eurodollar Loans shall be converted, on the
first day of such Interest Period, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrower have the right to convert
Loans to Eurodollar Loans.
          2.15   Pro Rata Treatment and Payments.   (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Revolving Credit Commitments of the
Lenders shall be made pro rata according to the respective Revolving Credit
Percentages, as the case may be, of the relevant Lenders.
          (b)   Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Credit Loans shall be made
pro rata according to the respective outstanding principal amounts of the
Revolving Credit Loans then held by the Lenders.



--------------------------------------------------------------------------------



 



43

          (c)   All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Payment Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
          (d)   Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.15(d) shall be conclusive in the absence of manifest error. If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Base Rate Loans (in lieu of interest
otherwise provided for hereunder), on demand, from the Borrower.
          (e)   Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment being made hereunder
that the Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by the Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.
          (f)   Any proceeds of Collateral received by the Administrative Agent
(i) not constituting either (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower), (B) a mandatory



--------------------------------------------------------------------------------



 



44

prepayment (which shall be applied in accordance with Section 2.9, unless an
Event of Default, exists in which case proceeds shall be distributed in
accordance with clause (ii) below) or (C) amounts to be applied from the
Collection Account during a Cash Dominion Period that exists other than as a
result of an Event of Default (which shall be applied in accordance with
Section 2.5(b)) or (ii) after an Event of Default has occurred and is continuing
and the Administrative Agent so elects or the Required Lenders so direct, shall
be applied first, to pay any fees, indemnities, or expense reimbursements then
due to the Administrative Agent, the Issuing Lender or the Swing Line Lender
from the Borrower (other than in connection with Banking Services Obligations or
Swap Obligations), second, to pay any fees or expense reimbursements then due to
the Lenders from the Borrower (other than in connection with Banking Services
Obligations or Swap Obligations), third, to pay interest due in respect of the
Protective Advances, fourth, to pay the principal of the Protective Advances,
fifth, to pay interest then due and payable on the Loans (other than the
Protective Advances) and unreimbursed Reimbursement Obligations ratably, sixth,
to prepay principal on the Loans (other than the Protective Advances), seventh,
to pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the aggregate undrawn face amount of all outstanding Letters of
Credit, eighth, to payment of amounts owing with respect to Banking Services
Obligations and Swap Obligations (in each case to the extent constituting
Obligations) and ninth, to the payment of any other Obligation due to the
Administrative Agent or any other Secured Party by any Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless an Event of Default is in existence, neither
the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan, except (a) on the expiration date of the
Interest Period applicable to any such Eurodollar Loan or (b) in the event, and
only to the extent, that there are no outstanding Base Rate Loans and, in any
such event, the Borrower shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Obligations.
          (g)   At the election of the Administrative Agent, all payments of
principal, interest, Reimbursement Obligations, fees, premiums, reimbursable
expenses (including, without limitation, all reimbursement for fees and expenses
pursuant to Section 10.5), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder whether made following a
request by the Borrower pursuant to Section 2.2 or a deemed request as provided
in this Section or may be deducted from any deposit account of the Borrower
maintained with the Administrative Agent. The Borrower hereby irrevocably
authorizes (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agrees that all such
amounts charged shall constitute Loans (including Swing Line Loans, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 10.5) and that all such Borrowings
shall be deemed to have been requested pursuant to Section 2.2, 2.4 or 2.23, as
applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.



--------------------------------------------------------------------------------



 



45

          2.16   Requirements of Law.   (a) If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:
     (i)   shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by Section 2.17
and changes in the rate of tax on the overall net income of such Lender);
     (ii)   shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
Eurodollar Rate hereunder; or
     (iii)   shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase, relative to the date
hereof, the cost to such Lender, by an amount which such Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar Loans
or issuing or participating in Letters of Credit, or to reduce, relative to the
date hereof, any amount receivable hereunder in respect thereof, then, in any
such case, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.16, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
          (b)   If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.



--------------------------------------------------------------------------------



 



46

          (c)   A certificate as to any additional amounts payable pursuant to
this Section 2.16 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section 2.16 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
          2.17   Taxes.   (a) All payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on the Administrative Agent or any Lender as a result
of a present or former connection between the Administrative Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) of this Section or (ii) that are United States
withholding taxes imposed on amounts payable to such Lender (including United
States withholding taxes with respect to amounts payable under this
Section 2.17) under laws in effect at the time the Lender becomes a party to
this Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this
Section 2.17(a).
          (b)   Without limiting the provisions of paragraph (a) above, the
Borrower shall timely pay, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
          (c)   Whenever any Non-Excluded Taxes or Other Taxes are payable by
the Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the relevant Agent or Lender, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure. The agreements in this Section 2.17 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.



--------------------------------------------------------------------------------



 



47

          (d)   Any Lender that is entitled to an exemption from or reduction of
any applicable withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, in the case of any
withholding tax other than the U.S. federal withholding tax, the completion,
execution and submission of such forms shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
Without limiting the generality of the foregoing, in the event that a Lender is
not a “U.S. Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”), such Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
     (i)   duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
     (ii)   duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii)   in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the Form of Exhibit H to the effect that (i) such
Non-U.S. Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A)
of the Code, (B) a “10 percent shareholder” of the Borrower within the meaning
of section 881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code, and (ii) the interest payment in
question are not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN,
     (iv)   to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Non-U.S. Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Non-U.S. Lender are claiming
the portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or



--------------------------------------------------------------------------------



 



48

     (v)   any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
          (e)   If the Administrative Agent or any Lender receives a refund in
respect of Non-Excluded Taxes or Other Taxes paid by the Borrower, which in the
good faith judgment of such Lender is allocable to such payment, it shall
promptly pay such refund, together with any other amounts paid by the Borrower
in connection with such refunded Non-Excluded Taxes or Other Taxes, to the
Borrower, net of all out-of-pocket expenses (including any taxes) of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund) incurred in obtaining such refund, provided, however,
that the Borrower agrees to promptly return such refund (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or the applicable Lender, as the case may be, if it
receives notice from the Administrative Agent or applicable Lender that such
Administrative Agent or Lender is required to repay such refund.
          Notwithstanding anything to the contrary in this paragraph (e), in no
event will the Administrative Agent or any Lender be required to pay any amount
to the Borrower the payment of which would place the Administrative Agent or
such Lender in a less favorable net after-Tax position than the Administrative
Agent or such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.
          (f)   Each Lender shall indemnify the Administrative Agent within
10 days after demand therefor, for the full amount of any taxes attributable to
such Lender that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.
          2.18   Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement



--------------------------------------------------------------------------------



 



49

or (c) the making of a prepayment of Eurodollar Loans on a day which is not the
last day of an Interest Period with respect thereto. Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section 2.18 submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
          2.19   Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be cancelled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.18.
          2.20   Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16 or 2.17(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.20 shall
affect or postpone any of the obligations of any Borrower or the rights of any
Lender pursuant to Section 2.16 or 2.17(a).
          2.21   Replacement of Lenders under Certain Circumstances. The
Borrower shall be permitted to replace any Lender which (a) requests
reimbursement for amounts owing pursuant to Section 2.16 or 2.17 or (b) becomes
a Defaulting Lender, with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Default or Event of Default shall have occurred and be continuing at the time of
such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section 2.20 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.16 or 2.17, (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 2.18 if any Eurodollar
Loan owing to such replaced Lender shall



--------------------------------------------------------------------------------



 



50

be purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.16 or 2.17, as the case may be,
and (ix) any such replacement shall not be deemed to be a waiver of any rights
which the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.
          2.22   Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a)   fees set forth in Section 2.6(a) shall cease to accrue on the
unfunded portion of the Revolving Credit Commitment of such Defaulting Lender;
          (b)   the Revolving Credit Commitment and Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 10.1), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;
          (c)   if any Swing Line Exposure or LC Exposure exists or any
Protective Advance is outstanding at the time a Lender becomes a Defaulting
Lender then:
     (i)   all or any part of such Swing Line Exposure, LC Exposure and
Applicable Percentage of Protective Advance shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Swing Line Exposure, LC Exposure and Applicable Percentages of Protective
Advances does not exceed the total of the non-Defaulting Lenders’ Revolving
Credit Commitments, and (y) the conditions set forth in Section 5.2 are
satisfied at such time; and
     (ii)   if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (A) prepay such Swing Line
Exposure, (B) cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures satisfactory to the Administrative Agent for so
long as such LC Exposure is outstanding and (C) cash collateralize such
Defaulting Lender’s Applicable Percentage of such Protective Advance;
     (iii)   if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Exposure pursuant to this paragraph (c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;



--------------------------------------------------------------------------------



 



51

     (iv)   if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this paragraph (c), then the fees payable to the Lenders pursuant to
Section 2.6(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
     (v)   if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to this paragraph (c), then, without prejudice to any
rights or remedies of the Issuing Lender or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 3.3(a) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Lender until such LC Exposure is cash
collateralized and/or reallocated; and
          (d)   so long as any Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to fund any Swing Line Loan and the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with paragraph (c) of this Section, and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swing Line Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with paragraph (c)(i) of this Section (and Defaulting
Lenders shall not participate therein).
          (e)   any amount payable to such Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise and including any amount
that would otherwise be payable to such Defaulting Lender pursuant to
Section 2.15(e) but excluding Section 2.21) shall, in lieu of being distributed
to such Defaulting Lender, be retained by the Administrative Agent in a
segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Lender or Swing Line
Lender hereunder, (iii) third, if so determined by the Administrative Agent or
requested by an Issuing Lender or Swing Line Lender, to be held in such account
as cash collateral for future funding obligations of the Defaulting Lender of
any participating interest in any Swing Line Loan or Letter of Credit,
(iv) fourth, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or an
Issuing Lender or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or such Issuing Lender or Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vii) seventh, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained



--------------------------------------------------------------------------------



 



52

by the Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, and (viii) eighth, to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is (x) a prepayment of the principal
amount of any Loans or Reimbursement Obligations in which a Defaulting Lender
has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 5.2 are satisfied, such payment shall be applied
solely to prepay the Loans of, and Reimbursement Obligations owed to, all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans by, or Reimbursement Obligations owed to, any Defaulting Lender.
          (f)   In the event that each of the Administrative Agent, the
Borrower, the Issuing Lender and the Swing Line Lender agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swing Line Exposure, LC Exposure, and Applicable
Percentage of Protective Advances of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swing Line Loans) as the Administrative Agent shall determine is necessary in
order for the Lenders (including the previously referenced Defaulting Lender),
to hold such Loans in accordance with their Applicable Percentages.
          2.23   Protective Advances.   (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrower and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation), to make Loans to the Borrower, on behalf of the
Lenders (each such Loan, a “Protective Advance”) which the Administrative Agent,
in its Permitted Discretion, deems necessary or desirable (i) to preserve or
protect the Collateral, or any portion thereof, (ii) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations
(other than Swap Obligations and Banking Services Obligations), or (iii) to pay
any other amount chargeable to or required to be paid by the Borrower pursuant
to the terms of this Agreement, including payments of reimbursable expenses
(including costs, fees, and expenses as described in Section 10.5) and other
sums payable under the Loan Documents (any of such Loans are herein referred to
as “Protective Advances”); provided that, the aggregate amount of Protective
Advances outstanding at any time shall not at any time exceed 5% of the Total
Revolving Credit Commitments; provided, further, that the Aggregate Exposure of
all Lenders shall not exceed the Total Revolving Credit Commitments. Protective
Advances may be made even if the conditions precedent set forth in Section 5.2
or 5.3 have not been satisfied. Proceeds of a Protective Advance shall not be
disbursed to the Borrower or any other Loan Party and shall be applied in
accordance with the terms of this Section 2.23. The Protective Advances shall be
secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder. All Protective Advances
shall be Base Rate Loans. The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. At any time that there is sufficient
Availability and the conditions precedent set forth in Section 5.2 and 5.3, if
applicable, have been satisfied, the Administrative Agent may request the
Lenders to make a Revolving Credit Loan to repay a Protective Advance. At any
other time the Administrative Agent may require the Lenders to fund their risk
participations described in Section 2.23(b).



--------------------------------------------------------------------------------



 



53

          (b)   Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance, in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
Section 3.    LETTERS OF CREDIT
          3.1   L/C Commitment.   (a) Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the other Lenders
set forth in Section 3.4(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance (i) the L/C Obligations would exceed the L/C Commitment or
(ii) Availability would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the Revolving Credit Termination Date, provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).
          (b)   Each Letter of Credit shall be subject to the Uniform Customs
and, to the extent not inconsistent therewith, the laws of the State of New
York.
          (c)   The Issuing Lender shall not at any time be obligated to issue
any Letter of Credit hereunder if such issuance would conflict with, or cause
the Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
          (d)   Letters of Credit issued under the Existing Credit Agreement
which are outstanding on the Closing Date shall be deemed to be Letters of
Credit issued under this Agreement on the Closing Date.
          3.2   Procedure for Issuance of Letter of Credit. The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application



--------------------------------------------------------------------------------



 



54

therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by the Issuing
Lender and the Borrower. The Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower promptly following the issuance thereof. The Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).
          3.3   Commissions, Fees and Other Charges. (a) The Borrower will pay a
commission on all outstanding Letters of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans, shared
ratably among the Lenders and payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 1/4 of 1% per annum,
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date.
          (b)   In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.
          3.4   L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Applicable Percentage in the Issuing Lender’s obligations and
rights under each Letter of Credit issued hereunder and the amount of each draft
paid by the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Applicable
Percentage of the amount of such draft, or any part thereof, which is not so
reimbursed. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.
          (b)   If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of



--------------------------------------------------------------------------------



 



55

which is the number of days that elapse during such period and the denominator
of which is 360. If any such amount required to be paid by any L/C Participant
pursuant to Section 3.4(a) is not made available to the Issuing Lender by such
L/C Participant within three Business Days after the date such payment is due,
the Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans. A certificate of the Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.
          (c)   Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
          3.5   Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender on each date on which the Issuing Lender notifies
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by the Issuing Lender for the amount of (a) such draft so paid
and (b) any taxes, fees, charges or other costs or expenses incurred by the
Issuing Lender in connection with such payment. Each such payment shall be made
to the Issuing Lender at its address for notices specified herein in lawful
money of the United States of America and in immediately available funds.
Interest shall be payable on any and all amounts remaining unpaid by the
Borrower under this Section from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full at the
rate set forth in Section 2.12(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.2 of Base Rate Loans (or, at the option of
the Administrative Agent and the Swing Line Lender in their sole discretion, a
borrowing pursuant to Section 2.4 of Swing Line Loans) in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the date of
such drawing.
          3.6   Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter



--------------------------------------------------------------------------------



 



56

of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards or care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.
          3.7   Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
          3.8   Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply.
Section 4.    REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, Holdings and the Borrower hereby jointly and severally represent and
warrant to the Administrative Agent and each Lender that:
          4.1   Financial Condition.   (a) (i) The unaudited pro forma
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
June 30, 2009 (including the notes thereto) (the “Holdings Pro Forma Balance
Sheet”), copies of which have heretofore been furnished to each Lender, has been
prepared giving effect (as if such events had occurred on June 30, 2009) to
(i) the consummation of the Transactions, (ii) the Loans to be made on the
Closing Date and the use of proceeds thereof, (iii) the payment of fees and
expenses in connection with the foregoing and (iv) material acquisitions
consummated during the last two fiscal years of Holdings. The Holdings Pro Forma
Balance Sheet has been prepared based on the best information available to
Holdings as of the date of delivery thereof, and presents fairly in all material
respects on a pro forma basis the estimated financial position of Holdings and
its consolidated Subsidiaries as at June 30, 2009, assuming that the events
specified in the preceding sentence had actually occurred on such date, prepared
in accordance with Regulation S-X under the Securities Act of 1933, as amended
(the “Securities Act”). The unaudited pro forma consolidated statement of
operations of Holdings and its Subsidiaries for the three-month period ended
June 30, 2009 (including the notes thereto) (the “Holdings Pro Forma Income
Statement”; collectively with the Holdings Pro Forma Balance Sheet, the
“Holdings Pro Forma Financial Statements”), copies of which have heretofore been
furnished to each



--------------------------------------------------------------------------------



 



57

Lender, has been prepared giving effect (as if such events had occurred on the
first day of such three-month period) to (i) the consummation of the
Transactions, (ii) the Loans to be made on the Closing Date and the use of
proceeds thereof and (iii) the payment of fees and expenses in connection with
the foregoing. The Holdings Pro Forma Income Statement has been prepared based
on the best information available to Holdings as of the date of delivery
thereof, and presents fairly in all material respects on a pro forma basis the
estimated consolidated financial condition of Holdings and its consolidated
Subsidiaries as at June 30, 2009 and the consolidated results of their
operations for the three-month period then ended assuming that the events
specified in the preceding sentence had actually occurred on the first day of
such three-month period, prepared in accordance with Regulation S-X under the
Securities Act.
          (ii)   The unaudited pro forma consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at June 30, 2009 (including the
notes thereto) (the “Borrower Pro Forma Balance Sheet”), copies of which have
heretofore been furnished to each Lender, has been prepared giving effect (as if
such events had occurred on June 30, 2009) to (i) the consummation of the
Transactions, (ii) the Loans to be made on the Closing Date and the use of
proceeds thereof, (iii) the payment of fees and expenses in connection with the
foregoing and (iv) material acquisitions consummated during the last two fiscal
years of the Borrower. The Borrower Pro Forma Balance Sheet has been prepared
based on the best information available to the Borrower as of the date of
delivery thereof, and presents fairly in all material respects on a pro forma
basis the estimated financial position of the Borrower and its consolidated
Subsidiaries as at June 30, 2009, assuming that the events specified in the
preceding sentence had actually occurred on such date, prepared in accordance
with Regulation S-X under the Securities Act. The unaudited pro forma
consolidated statement of operations of the Borrower and its Subsidiaries for
the three-month period ended June 30, 2009 (including the notes thereto) (the
“Borrower Pro Forma Income Statement”; collectively with the Borrower Pro Forma
Balance Sheet, the “Borrower Pro Forma Financial Statements”), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on the first day of such three-month period) to
(i) the consummation of the Transactions, (ii) the Loans to be made on the
Closing Date and the use of proceeds thereof and (iii) the payment of fees and
expenses in connection with the foregoing. The Borrower Pro Forma Income
Statement has been prepared based on the best information available to the
Borrower as of the date of delivery thereof, and presents fairly in all material
respects on a pro forma basis the estimated consolidated financial condition of
the Borrower and its consolidated Subsidiaries as at June 30, 2009 and the
consolidated results of their operations for the three-month period then ended
assuming that the events specified in the preceding sentence had actually
occurred on the first day of such three-month period, prepared in accordance
with Regulation S-X under the Securities Act.
          (b)   (i) The audited consolidated balance sheets of Holdings and its
consolidated Subsidiaries as at March 31, 2007, March 31, 2008 and March 31,
2009, and the related consolidated statements of income and of cash flows for
the fiscal years ended March 31, 2007, March 31, 2008 and March 31, 2009,
reported on by and accompanied by an unqualified report from Deloitte & Touche
LLP present fairly in all material respects the consolidated financial condition
of Holdings and its consolidated Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. The unaudited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at June 30, 2009, and the related
unaudited consolidated statements of income and cash flows for the



--------------------------------------------------------------------------------



 



58

three-month period ended on such date, present fairly in all material respects
the consolidated financial condition of Holdings and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firms of accountants and disclosed therein). Holdings and its
Subsidiaries do not have any material Guarantee Obligations, material contingent
liabilities or material liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including, without limitation, any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, which are not reflected in the most recent
financial statements (including the notes thereto) referred to in this paragraph
(b)(i). During the period from March 31, 2009 to and including the date hereof,
there has been no Disposition by Holdings or any of its Subsidiaries of any
material part of its business or Property.
          (ii)   The audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at March 31, 2007, March 31, 2008 and March 31,
2009, and the related consolidated statements of income and of cash flows for
the fiscal years ended March 31, 2007, March 31, 2008 and March 31, 2009
reported on by and accompanied by an unqualified report from Deloitte & Touche
LLP present fairly in all material respects the consolidated financial condition
of the Borrower and its consolidated Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. The unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at June 30, 2009, and the
related unaudited consolidated statements of income and cash flows for the
three-month period ended on such date, present fairly in all material respects
the consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). The Borrower and its
Subsidiaries do not have any material Guarantee Obligations, material contingent
liabilities or material liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including, without limitation, any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, which are not reflected in the most recent
financial statements (including the notes thereto) referred to in this paragraph
(b)(ii). During the period from March 31, 2009 to and including the date hereof,
there has been no Disposition by the Borrower or any of its Subsidiaries of any
material part of its business or Property.
          4.2   No Change. Since March 31, 2009 there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect.
          4.3   Corporate Existence; Compliance with Law. Each of SuperHoldings,
Holdings, the Borrower and their respective Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate power and



--------------------------------------------------------------------------------



 



59

authority to own and operate its Property, to lease the Property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect,
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          4.4   Corporate Power; Authorization; Enforceable Obligations. Each
Loan Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow hereunder. Each Loan Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the Transactions and the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect and (ii) the
filings referred to in Section 4.19. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
          4.5   No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any material Contractual Obligation of SuperHoldings,
Holdings, the Borrower or any of their respective Subsidiaries and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents
or permitted by clause (m) of Section 7.3). No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.
          4.6   No Material Litigation. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of SuperHoldings, Holdings or the Borrower, threatened by or
against SuperHoldings, Holdings, the Borrower or any of their respective
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) which could reasonably be expected to have a Material
Adverse Effect.



--------------------------------------------------------------------------------



 



60

          4.7   No Default. Neither SuperHoldings, Holdings, the Borrower nor
any of their respective Subsidiaries is in default under or with respect to any
of its Contractual Obligations in any respect which could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.
          4.8  Ownership of Property; Liens. Each of SuperHoldings, Holdings,
the Borrower and their respective Subsidiaries has title in fee simple to, or a
valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other Property, and none of such Property
is subject to any Lien except as permitted by Section 7.3. Schedule 1.1B lists,
as of the Closing Date, each parcel of owned real property and each leasehold
interest in real property in respect of which aggregate annual rent payments in
excess of $250,000 are payable, in each case, located in the United States and
held by the Borrower or any of its Subsidiaries.
          4.9   Intellectual Property. Each of SuperHoldings, Holdings, the
Borrower and each of their respective Subsidiaries owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted. Schedule 4.9 sets forth all of the applications for federal
registration and federally registered Intellectual Property owned or licensed by
each of SuperHoldings, Holdings, the Borrower and each of their respective
Subsidiaries on the Closing Date. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
SuperHoldings, Holdings or Borrower know of any valid basis for any such claim.
The use of Intellectual Property by SuperHoldings, Holdings, the Borrower and
their respective Subsidiaries and the conduct of each of their businesses do not
infringe on the rights of any Person in any material respect.
          4.10   Taxes. Each of SuperHoldings, Holdings, the Borrower and each
of their respective Subsidiaries has filed or caused to be filed all Federal,
state and other material tax returns which are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its Property and all other taxes, fees or other charges
imposed on it (including in its capacity as withholding agent) or any of its
Property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of SuperHoldings, Holdings, the Borrower or their respective Subsidiaries,
as the case may be); no tax Lien has been filed, and, to the knowledge of
Holdings and the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.
          4.11   Federal Regulations. No part of the proceeds of any Loans or
Letters of Credit will be used for “buying” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect or for any purpose which violates
the provisions of the Regulations of the Board. If requested by any Lender or
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.



--------------------------------------------------------------------------------



 



61

          4.12   Labor Matters. There are no strikes or other labor disputes
against SuperHoldings, Holdings, the Borrower or any of their respective
Subsidiaries pending or, to the knowledge of Holdings or the Borrower,
threatened that (individually or in the aggregate) could reasonably be expected
to have a Material Adverse Effect. Hours worked by and payment made to employees
of SuperHoldings, Holdings, the Borrower and their respective Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Requirement of Law dealing with such matters that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect. All
payments due from SuperHoldings, Holdings, the Borrower or any of their
respective Subsidiaries on account of employee health and welfare insurance that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of SuperHoldings, Holdings, the Borrower or the relevant Subsidiary.
          4.13   ERISA; Employee Benefits Plans. (a) During the five-year period
prior to the date on which this representation is made or deemed made, (i) no
Reportable Event has occurred with respect to any Single Employer Plan, (ii)
each Plan has complied in all material respects with the applicable provisions
of ERISA and the Code; (iii) prior to the effectiveness of the applicable
provisions of the Pension Act, there has been no “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) with respect to any Single Employer Plan, and, on and after the
effectiveness of the applicable provisions of the Pension Act, there has been no
failure of any Single Employer Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to any such Plan, in each case whether or not waived; (iv) there has
been no filing pursuant to, prior to the effectiveness of the applicable
provisions of the Pension Act, Section 412(d) of the Code or Section 303(d) of
ERISA or, on and after the effectiveness of the applicable provisions of the
Pension Act, Section 412(c) of the Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to any
Single Employer Plan or failure to make by its due date a required installment
under Section 430(j) of the Code with respect to any Single Employer Plan;
(v) on and after the effectiveness of the applicable provisions of the Pension
Act, there has been no determination that any Single Employer Plan is, or is
expected to be, in ‘at-risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (vi) no termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen; (vii) no Loan
Party or Commonly Controlled Entity has received from the PBGC or any Plan
Administrator any notice relating to an intention to terminate any Single
Employer Plan or Plans or to appoint a trustee to administer any Single Employer
Plan; (viii) no Loan Party or Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan which has resulted or could
reasonably be expected to result in material Withdrawal Liability under ERISA;
and (ix) no Multiemployer Plan is, or is expected to be, in Reorganization or
Insolvent. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount.



--------------------------------------------------------------------------------



 



62

          (b)   Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (i) all employer and employee contributions
required by applicable law or by the terms of any Foreign Benefit Arrangement or
Foreign Plan have been made, or, if applicable, accrued in accordance with
normal accounting practices; (ii) the accrued benefit obligations of each
Foreign Plan (based on those assumptions used to fund such Foreign Plan) with
respect to all current and former participants do not exceed the assets of such
Foreign Plan; (iii) each Foreign Plan that is required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities; and (iv) each such Foreign Benefit Arrangement and Foreign Plan is
in compliance (A) with all material provisions of applicable law and all
material applicable regulations and published interpretations thereunder with
respect to such Foreign Benefit Arrangement or Foreign Plan and (B) with the
terms of such plan or arrangement.
          4.14   Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.
          4.15   Capitalization and Subsidiaries. Schedule 4.15 sets forth (a) a
correct and complete list of the name and relationship to SuperHoldings of each
and all of SuperHoldings’ Subsidiaries, (b) a true and complete listing of each
class of each such Subsidiaries’ authorized Capital Stock, of which all of such
issued shares are validly issued, outstanding, fully paid and non-assessable,
and owned beneficially and of record by the Persons identified on Schedule 4.15,
and (c) the type of entity of SuperHoldings and each of its Subsidiaries. All of
the issued and outstanding Capital Stock owned by any Loan Party has been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and is fully paid and non-assessable.
          4.16   Use of Proceeds. The proceeds of the Loans shall be used to
finance the general capital needs and general corporate purposes of the Borrower
and to refinance certain existing Indebtedness.
          4.17   Environmental Matters.   (a) The facilities and properties
owned, leased or operated by SuperHoldings, Holdings, the Borrower or any of
their respective Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances which (i) constitute or constituted a
violation of, or (ii) could give rise to liability under, any Environmental Law,
except in either case insofar as such violation or liability, or any aggregation
thereof, could not reasonably be expected to result in the payment of a Material
Environmental Amount.
          (b)   The Properties and all operations at the Properties are in
material compliance, and have in the last five years been in material
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by
SuperHoldings, Holdings, the Borrower or any of their respective Subsidiaries
(the “Business”) which could materially interfere with the continued operation
of the Properties or impair the fair saleable



--------------------------------------------------------------------------------



 



63

value thereof in an amount equaling or exceeding a Material Environmental
Amount. As of the Closing Date, neither SuperHoldings, Holdings, the Borrower
nor any of their respective Subsidiaries has assumed any liability of any other
Person under Environmental Laws.
          (c)   Neither SuperHoldings, Holdings, the Borrower nor any of their
respective Subsidiaries has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does SuperHoldings, Holdings or the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened, except insofar as such notice or threatened
notice, or any aggregation thereof, does not involve a matter or matters that
could reasonably be expected to result in the payment of a Material
Environmental Amount.
          (d)   Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
which could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law, except
insofar as any such violation or liability referred to in this paragraph, or any
aggregation thereof, could not reasonably be expected to result in the payment
of a Material Environmental Amount.
          (e)   No judicial proceeding or governmental or administrative action
is pending or, to the knowledge of SuperHoldings, Holdings and the Borrower,
threatened, under any Environmental Law to which SuperHoldings, Holdings, the
Borrower or any of their respective Subsidiaries is or will be named as a party
with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business, except insofar
as such proceeding, action, decree, order or other requirement, or any
aggregation thereof, could not reasonably be expected to result in the payment
of a Material Environmental Amount.
          (f)   There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of SuperHoldings, Holdings, the Borrower or any of their
respective Subsidiaries in connection with the Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws, except insofar as any
such violation or liability referred to in this paragraph, or any aggregation
thereof, could not reasonably be expected to result in the payment of a Material
Environmental Amount.
          4.18   Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished to the Administrative Agent or the Lenders or
any of them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading. The projections and pro forma financial information
contained in



--------------------------------------------------------------------------------



 



64

the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.
          4.19   Security Documents.   (a) The Guarantee and Collateral
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Lenders, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement in which a security interest may be perfected by filing a
financing statement, when financing statements in appropriate form are filed in
the offices specified on Schedule 4.19(a), the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person.
          (b)   Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the amendments to the Mortgages referred to in Section 5.1(a)
are filed in the offices specified on Schedule 4.19(b), each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person.
          4.20   Solvency. Each Loan Party is, and after giving effect to the
Transactions and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent.
          4.21   Senior Indebtedness.   (a) The Obligations constitute “Senior
Indebtedness” of the Borrower under and as defined in the Senior Subordinated
Note Indenture. The obligations of each Guarantor under the Guarantee and
Collateral Agreement constitute “Guarantor Senior Indebtedness” of such
Guarantor under and as defined in the Senior Subordinated Notes Indenture.
          (b)   The Obligations have been created utilizing the basket set forth
in Section 3.3(b)(i) of each of the Senior Subordinated Note Indenture and the
Holdings Discount Note Indenture.



--------------------------------------------------------------------------------



 



65

          4.22   Regulation H. As of the Closing Date, no Mortgage encumbers
improved real property which is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968. If, after the Closing Date, any Mortgage encumbers
improved real property which is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards, then flood insurance made available under the National Flood Insurance
Act of 1968 has been obtained, if such insurance is available.
          4.23   Insurance. Schedule 4.23 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the Closing Date. As of the Closing Date, all premiums in respect of such
insurance have been paid. The Borrower believes that the insurance maintained by
or on behalf of the Borrower and its Subsidiaries is adequate and commercially
reasonable.
Section 5.    CONDITIONS PRECEDENT
          5.1   Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent
(except that the conditions set forth in clauses (a)(iii), (m)(iii) and
(p) below may be satisfied at any time within 30 days following the Closing
Date):
     (a)   Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of SuperHoldings,
Holdings and the Borrower, (ii) the Guarantee and Collateral Agreement, executed
and delivered by a duly authorized officer of SuperHoldings, Holdings, the
Borrower and each Subsidiary Guarantor and (iii) a new Mortgage to each
Mortgaged Property existing on the Closing Date, or an amendment (or an
amendment and restatement) to each Mortgage existing on the Closing Date, in
each case in form and substance satisfactory to the Administrative Agent,
executed and delivered by a duly authorized officer of each party thereto.
     (b)   Transactions. The following transactions shall have been consummated,
in each case on terms and conditions reasonably satisfactory to the Lenders:
     (i)   the Borrower shall have received at least $200,000,000 (net of any
original issue discount) from the issuance of the Senior Secured Notes on terms
satisfactory to the Administrative Agent; and
     (ii)   the Administrative Agent shall have received satisfactory evidence
that the fees and expenses to be incurred in connection with the Transactions
and the financing thereof shall not exceed $8,500,000 (it being understood, for
the avoidance of doubt, that such amount represents cash out-of-pocket expenses
net of any original issue discount).
     (c)   Intercreditor. The Administrative Agent shall have received the
Intercreditor Agreement, executed and delivered by a duly authorized officer of
JPMorgan Chase Bank, N.A., as First Priority Representative thereunder,
Wilmington Trust FSB, as Second Priority



--------------------------------------------------------------------------------



 



66

Representative thereunder and each of the Loan Parties party thereto, the terms
of which shall be satisfactory to the Administrative Agent.
     (d)   Pro Forma Financial Statements; Financial Statements. The Lenders
shall have received (i) the Pro Forma Financial Statements, (ii) audited
consolidated financial statements of each of Holdings and the Borrower referred
to in the first sentence of each of subsections 4.1(b)(i) and 4.1(b)(ii) and
(iii) unaudited interim consolidated financial statements of each of Holdings
and the Borrower for each fiscal month and quarterly period ended subsequent to
the date of the latest applicable financial statements delivered pursuant to
clause (ii) of this paragraph and, in the case of quarterly financial
statements, such quarterly period ending at least 45 days prior to the Closing
Date, and, in the case of monthly financial statements, such month ending at
least 30 days prior to the Closing Date, and such financial statements shall be
reasonably satisfactory to the Administrative Agent.
     (e)   Approvals. All material governmental and third party approvals
(including landlords’ and other consents) necessary in connection with the
Transactions, the continuing operations of SuperHoldings, Holdings, the Borrower
and their respective Subsidiaries and the transactions contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the Transactions or the financing contemplated hereby.
     (f)   Related Agreements. The Administrative Agent shall have received (in
a form reasonably satisfactory to the Administrative Agent), with a copy for
each Lender, true and correct copies, certified as to authenticity by the
Borrower, of such documents or instruments as may be reasonably requested by the
Administrative Agent, including, without limitation, a copy of any debt
instrument, security agreement or other material contract to which the Loan
Parties may be a party.
     (g)   Fees. The Lenders, the Administrative Agent and the Arrangers shall
have received all fees required to be paid, and all expenses for which invoices
have been presented, on or before the Closing Date.
     (h)   Projections. The Lenders shall have received satisfactory projections
for fiscal years 2009-2014.
     (i)   Solvency Certificate. The Lenders shall have received a certificate
of the treasurer of Holdings certifying that each of the Borrower and its
subsidiaries and Holdings and its subsidiaries, after giving effect to the
Transactions, is Solvent.
     (j)   Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions of organization of
the Loan Parties, and such search shall reveal no Liens on any of the assets of
SuperHoldings, Holdings or its Subsidiaries



--------------------------------------------------------------------------------



 



67

except for Liens permitted by Section 7.3 or Liens to be discharged on or prior
to the Closing Date in a manner satisfactory to the Administrative Agent.
     (k)   Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
a day no more than 45 days prior to the Closing Date. The Borrowing Base
Certificate delivered on the Closing Date shall show Availability of not less
than $25,000,000 after giving effect to any Borrowing to be made on the Closing
Date and the issuance of any Letters of Credit on the Closing Date and payment
of all fees and expenses due hereunder.
     (l)   Closing Certificate. The Administrative Agent shall have received,
with a counterpart for each Lender, a certificate of each Loan Party, dated the
Closing Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments.
     (m)   Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i)   the legal opinion of Bingham McCutchen LLP, counsel to SuperHoldings,
Holdings and the Borrower, substantially in the form of Exhibit F;
     (ii)   the legal opinion of local counsel in Kansas and Illinois; and
     (iii)   at the Administrative Agent’s request, the legal opinion of counsel
in the state in which any parcel of Mortgaged Property is located and an opinion
of counsel in the jurisdiction of incorporation of the Loan Party entering into
the relevant Mortgage, in each case, in form and substance and from counsel
reasonably satisfactory to the Administrative Agent.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
     (n)   Pledged Stock; Stock Power; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note pledged
to the Administrative Agent pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Administrative Agent) by the pledgor thereof.
     (o)   Filings, Registrations and Recordings. Each document (including,
without limitation, any Uniform Commercial Code financing statement) required by
the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 7.3 (other than



--------------------------------------------------------------------------------



 



68

clause (m) thereof)), shall be in proper form for filing, registration or
recordation.
     (p)   Title Insurance; Flood Insurance. (i) The Administrative Agent shall
have received in respect of each Mortgaged Property a mortgagee’s title
insurance policy (or policies) or marked up unconditional binder for such
insurance. Each such policy shall (A) be in an amount satisfactory to the
Administrative Agent; (B) be issued at ordinary rates; (C) insure that the
Mortgage insured thereby creates a valid first Lien on such Mortgaged Property
free and clear of all defects and encumbrances, except as disclosed therein; (D)
name the Administrative Agent for the benefit of the Lenders as the insured
thereunder; (E) be in the form of ALTA Loan Policy — 2006 (or equivalent
policies or such other form of loan policy as is authorized in the state in
which the Mortgaged Property is located); (F) contain such title endorsements
and affirmative coverage as the Administrative Agent may reasonably request, to
the extent available at commercially reasonable rates and (G) be issued by title
companies reasonably satisfactory to the Administrative Agent (including any
such title companies acting as co-insurers or reinsurers, at the option of the
Administrative Agent). The Administrative Agent shall have received evidence
satisfactory to it that all premiums in respect of each such policy, all charges
for mortgage recording tax, and all related expenses, if any, have been paid.
     (ii)   If requested by the Administrative Agent, the Administrative Agent
shall have received (A) for each Mortgaged Property which is located in a
special flood hazard area, a policy of flood insurance which (1) covers any
parcel of improved real property which is encumbered by any Mortgage (2) is
written in an amount not less than the outstanding principal amount of the
indebtedness secured by such Mortgage which is reasonably allocable to such real
property or the maximum limit of coverage made available with respect to the
particular type of property under the National Flood Insurance Act of 1968,
whichever is less, and (3) has a term ending not later than the maturity of the
Indebtedness secured by such Mortgage and (B) confirmation that the Borrower has
received the notice required pursuant to Section 208(e)(3) of Regulation H of
the Board.
     (iii)   The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (i) above and a copy of all other material
documents affecting the Mortgaged Properties.
     (q)   Insurance. The Administrative Agent shall be satisfied with the
insurance program to be maintained by Holdings and its Subsidiaries and shall
have received satisfactory insurance certificates with respect thereto.
     (r)   Funding Accounts. The Administrative Agent shall have received a
notice setting forth the deposit account(s) of the Borrower (the “Funding
Accounts”) to which the Lender is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.



--------------------------------------------------------------------------------



 



69

     (s)   Appraisals and Field Exams. The Arrangers shall have received and be
reasonably satisfied with (i) appraisals of Inventory of the Loan Parties and
(ii) field exams of the Accounts, Inventory and related data processing and
other systems of the Loan Parties, in each case from appraisers reasonably
satisfactory to the Arrangers.
     (t)   “Know Your Customer” Requirements. The Lenders shall have received
all documentation and other information requested by the Administrative Agent
and required under applicable “know your customer” and anti-money laundering
rules and regulations, including all information required to be delivered
pursuant to Section 10.16.
     (u)   Existing Credit Agreement. All unpaid principal, interest and fees
accrued under the Existing Credit Agreement through the Closing Date shall have
been paid, or on the Closing Date will be paid.
          5.2   Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including, without limitation, its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:
     (a)   Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct on and as of such date as if made on and as of such date.
     (b)   No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
          5.3   Conditions to Buy-Fund Availability Period Extensions of Credit.
The agreement of each Lender to make any extension of credit against Buy-Funds
during the Buy-Fund Availability Period shall be subject to the additional
condition that the Borrower be in compliance with a Consolidated Fixed Charge
Coverage Ratio of 1.1 to 1.0 (determined on a Pro Forma Basis in respect of the
Test Period in effect at such time). If the Borrower is not in compliance with
such Consolidated Fixed Charge Coverage Ratio, calculation of Availability at
such time shall not include Buy-Funds.
Section 6.    AFFIRMATIVE COVENANTS
          SuperHoldings, Holdings and the Borrower hereby jointly and severally
agree that, so long as the Revolving Credit Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, each of SuperHoldings, Holdings
and the Borrower shall and shall cause each of its Subsidiaries to:



--------------------------------------------------------------------------------



 



70

          6.1 Financial Statements. Furnish to the Administrative Agent and each
Lender:
     (a)   (i)   within 90 days after the end of each fiscal year of Holdings, a
copy of the audited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by independent certified public accountants of
nationally recognized standing; and
          (ii)   within 90 days after the end of each fiscal year of the
Borrower, a copy of the audited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by independent certified public
accountants of nationally recognized standing;
     (b)   (i)   not later than 45 days after the end of each of the first three
quarterly periods of each fiscal year of Holdings, the unaudited consolidated
balance sheet of Holdings and its consolidated Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of income and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments); and
          (ii)   not later than 45 days after the end of each of the first three
quarterly periods of each fiscal year of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments);
all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
          6.2   Certificates; Other Information. Furnish to the Administrative
Agent and each Lender, or, in the case of clause (i), to the relevant Lender:
     (a)   concurrently with the delivery of the financial statements referred
to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge



--------------------------------------------------------------------------------



 



71

was obtained of any Default or Event of Default, except as specified in such
certificate;
     (b)   concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, to the extent not previously disclosed
to the Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a listing of any applications for
registration and registered Intellectual Property acquired by any Loan Party
since the date of the most recent list delivered pursuant to this clause (ii)
(or, in the case of the first such list so delivered, since the Closing Date);
     (c)   (i) as soon as available, and in any event no later than 45 days
after the end of each fiscal year of Holdings, a detailed consolidated budget
for the following fiscal year (including a projected consolidated balance sheet
of Holdings and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Holdings Projections”), which Holdings Projections
shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Holdings Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Holdings Projections are incorrect or misleading in any
material respect; and
     (ii)   as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
and the related consolidated statements of projected cash flow, projected
changes in financial position and projected income), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Borrower Projections”), which Borrower
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Borrower Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Borrower Projections are incorrect or misleading in
any material respect;
     (d)   (i) within 45 days after the end of each fiscal quarter of Holdings,
a narrative discussion and analysis of the financial condition and results of
operations of Holdings and its Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal



--------------------------------------------------------------------------------



 



72

year to the end of such fiscal quarter, as compared to the portion of the
Holdings Projections covering such periods and to the comparable periods of the
previous year; and
     (ii)   within 45 days after the end of each fiscal quarter of the Borrower,
a narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Borrower Projections covering
such periods and to the comparable periods of the previous year;
     (e)   no later than 10 Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to any Indenture;
     (f)   within five days after the same are sent, copies of all financial
statements and reports which Holdings or the Borrower sends to the holders of
any class of its debt securities or public equity securities and within five
days after the same are filed, copies of all financial statements and reports
which Holdings or the Borrower may make to, or file with, the Securities and
Exchange Commission or any successor or analogous Governmental Authority;
     (g)   as soon as available but in any event within 15 days of the end of
each fiscal month (or within 5 Business Days of the end of each week during the
continuance of an Event of Default or during any period following a day on which
Availability is less than the greater of (x) 25% of the Total Revolving Credit
Commitments and (y) $18,750,000; provided that such period shall be discontinued
if Availability ceases to be less than such level for 60 consecutive days;
provided further, however, that such period may be discontinued no more than
twice in any period of 12 consecutive months,) a Borrowing Base Certificate and
supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request;
     (h)   concurrently with the delivery of each Borrowing Base Certificate (or
at such other times as the Administrative Agent may reasonably request), a
certificate from a Responsible Officer of the Borrower setting forth the
Availability as of the period then ended, together with supporting information
in connection therewith;
     (i)   promptly upon obtaining knowledge of any such event, circumstance or
change, a written notice of any event, circumstance or change that has occurred
since the delivery of the most recent Borrowing Base Certificate in accordance
with the terms of this Agreement that would materially reduce the aggregate
amount of the Eligible Accounts Receivable or result in a material portion of
the Eligible Accounts Receivable ceasing to be Eligible Accounts Receivable, in
each case, other than as a result of payments thereof;



--------------------------------------------------------------------------------



 



73

     (j)   concurrently with the delivery of any financial statements pursuant
to Section 6.1(a)(ii) or 6.1(b)(ii), a Compliance Certificate signed by a
Responsible Officer of the Borrower setting forth reasonably detailed
calculations of the Consolidated Fixed Charge Coverage Ratio for the Test Period
ending on the last day of the fiscal period covered by such financial
statements. If the Borrower fails to deliver the Compliance Certificate when
required pursuant to this Section 6.2(j) for the Test Period then in effect,
(1) no Borrowing may be made (other than a Protective Advance), and no Letter of
Credit may be issued, amended, renewed or extended if after giving effect
thereto Availability would be less than the greater of (x) 20% of the Total
Revolving Credit Commitments and (y) $15,000,000, and (2) no action may be taken
that requires that the Consolidated Fixed Charge Coverage Ratio for such Test
Period be at least 1.10 to 1.00 or some higher required ratio. Notwithstanding
the foregoing, no Default or Event of Default shall arise as a result of any
action taken or omitted to be taken in reliance on calculations set forth in any
Compliance Certificates delivered pursuant to this Section 6.2(j) in respect of
any Test Period that showed the Consolidated Fixed Charge Coverage Ratio to be
not less than 1.10 to 1.00 or such higher required ratio as may be applicable
notwithstanding that the augmenting calculations in any subsequent Compliance
Certificate in respect of such Test Period show that the Consolidated Fixed
Charge Coverage Ratio was in fact less than 1.10 to 1.00 or such higher required
ratio as may be applicable so long as the difference is due solely to fiscal
quarter-end or fiscal year-end adjustments (it being understood, for the
avoidance of doubt, that this sentence is not intended to prevent the occurrence
of a Default or Event of Default arising under Section 7.1 notwithstanding that
the failure to meet the 1.10 to 1.00 test or such higher required ratio as may
be applicable may be due to the effect of such adjustments);
     (k)   prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding;
and
     (l)   promptly, such additional financial and other information as any
Lender may from time to time reasonably request.
          6.3   Payment of Obligations. Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of SuperHoldings, Holdings, the Borrower or their respective
Subsidiaries, as the case may be.
          6.4   Conduct of Business and Maintenance of Existence,
etc.   (a)   (i) Preserve, renew and keep in full force and effect its corporate
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of



--------------------------------------------------------------------------------



 



74

Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          6.5   Maintenance of Property; Insurance.   (a) Keep all Property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted; (b) maintain with financially sound and
reputable insurance companies insurance on all its Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business; and (c) furnish to the Administrative Agent, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.
          6.6   Inspection of Property; Books and Records; Discussions;
Appraisals; Field Examinations.   (a) (i)   Keep proper books of records and
account in which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (ii) permit representatives of any Lender
upon reasonable prior written notice to visit and inspect any of its properties
and examine and make abstracts from any of its books and records during the
Borrower’s normal business hours and as often as may reasonably be desired and
to discuss the business, operations, properties and financial and other
condition of Holdings, the Borrower and their respective Subsidiaries with
officers and employees of Holdings, the Borrower and such Subsidiaries and with
their independent certified public accountants.
          (b)   On no more than two occasions per calendar year, at the request
of the Administrative Agent, provide the Administrative Agent with appraisals or
updates thereof of Inventory of the Borrower and its Subsidiaries from an
appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent, such appraisals and updates to
include without limitation, information required by applicable law and
regulations; provided, however that if (a) Availability is less than the greater
of (i) 25% of the Total Revolving Credit Commitments and (ii) $18,750,000, such
appraisals may be conducted on no more than one occasion per fiscal quarter and
(b) an Event of Default has occurred and is continuing, there shall be no
limitation on the number of such appraisals. For purposes of this
Section 6.6(b), it is understood and agreed that a single appraisal may consist
of examinations conducted at multiple relevant sites and involve one or more
relevant Loan Parties and their assets. All such appraisals shall be at the sole
expense of the Loan Parties.
          (c)   On no more than two occasions per calendar year, at the request
of the Administrative Agent, permit, upon reasonable notice, the Administrative
Agent to conduct a field examination to ensure the adequacy of Collateral
included in the Borrowing Base and related reporting and control systems;
provided, however that if (a) Availability is less than the greater of (i) 25%
of the Total Revolving Credit Commitments and (ii) $18,750,000, such field
examinations may be conducted on no more than one occasion per fiscal quarter,
and (b) an Event of Default has occurred and is continuing, there shall be no
limitation on the number or frequency of field examinations. For purposes of
this Section 6.6(c), it is understood and agreed that a single field examination
may be conducted at multiple relevant sites and involve one or more relevant
Loan Parties and their assets. All such field examinations shall be at the sole
expense of the Loan Parties.



--------------------------------------------------------------------------------



 



75

          6.7   Notices. Promptly give notice to the Administrative Agent and
each Lender of:
     (a)   the occurrence of any Default or Event of Default;
     (b)   any (i) default or event of default under any Contractual Obligation
of SuperHoldings, Holdings, the Borrower or any of their respective Subsidiaries
or (ii) litigation, investigation or proceeding which may exist at any time
between SuperHoldings, Holdings, the Borrower or any of their respective
Subsidiaries and any Governmental Authority, which in either case, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;
     (c)   any litigation or proceeding affecting SuperHoldings, Holdings, the
Borrower or any of their respective Subsidiaries in which the amount involved is
$1,000,000 or more and not covered by insurance or in which injunctive or
similar relief is sought;
     (d)   the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan, a
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Single Employer Plan, any failure by any Single
Employer Plan to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA applicable to such Plan,
any determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Title IV of
ERISA), the termination of any Single Employer Plan, or the creation of any Lien
in favor of the PBGC or any Plan; (ii) any failure to make any material required
contribution to a Multiemployer Plan, any withdrawal from, termination,
Reorganization, or Insolvency of any Multiemployer Plan, or any determination
that any such Multiemployer Plan is in endangered or critical status (within the
meaning of Section 432 of the Code or Section 305 of ERISA, or the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, or
determination that any such Multiemployer Plan is in endangered or critical
status; or (iii) any failure to make or accrue any material employer or employee
contribution required by law or normal accounting practices to a Foreign Benefit
Arrangement or Foreign Plan, the accrued benefit obligations of any Foreign Plan
(based on those assumptions used to fund such Foreign Plan) with respect to all
current and former participants shall exceed the assets of such Foreign Plan by
a material amount, any Foreign Plan required to be registered shall not be in
good standing with applicable regulatory authorities, or any Foreign Benefit
Arrangement or Foreign Plan shall not be in compliance with any material
provision of applicable law or applicable regulations or with the material terms
of such plan or arrangement;
     (e)   any development or event which has had or could reasonably be
expected to have a Material Adverse Effect;



--------------------------------------------------------------------------------



 



76

     (f)   as soon as possible after a Responsible Officer of the Borrower knows
or reasonably should know thereof, the failure to make any rental payment when
due and payable with respect to any property leased by the Borrower or any of
its Domestic Subsidiaries at which Inventory of the Borrower or any of its
Domestic Subsidiaries is located; and
     (g)   any sale or other disposition by the Primary Investors of any Capital
Stock having ordinary voting power in the election of directors of SuperHoldings
or Holdings.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action SuperHoldings, Holdings, the Borrower or the
relevant Subsidiary proposes to take with respect thereto.
          6.8 Environmental Laws.   (a) Comply in all material respects with,
and ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
          6.9   Additional Collateral, etc.   (a) With respect to any Property
acquired after the Closing Date by SuperHoldings, Holdings, the Borrower or any
of their respective Subsidiaries (other than (x) any Property described in
paragraph (b), (c) or (d) below and (y) any Property subject to a Lien expressly
permitted by Section 7.3(g)) as to which the Administrative Agent, for the
benefit of the Lenders, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable in order to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such Property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in such
Property, including without limitation, the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent.
          (b)   With respect to any interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by SuperHoldings, Holdings, the Borrower or any of their respective
Subsidiaries (other than any such real property subject to a Lien expressly
permitted by Section 7.3(g)), promptly (i) execute and deliver a first priority
Mortgage in favor of the Administrative Agent, for the benefit of the Lenders,
covering such real property, (ii) if requested by the Administrative Agent,
provide the Lenders with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such



--------------------------------------------------------------------------------



 



77

real estate (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
mortgage or deed of trust, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
          (c)   With respect to any new Subsidiary (other than an Excluded
Foreign Subsidiary) created or acquired after the Closing Date (which, for the
purposes of this paragraph (c), shall include any existing Subsidiary that
ceases to be an Excluded Foreign Subsidiary) by SuperHoldings, Holdings, the
Borrower or any of its Subsidiaries, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable in order to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Subsidiary which is
owned by SuperHoldings, Holdings, the Borrower or any of their respective
Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of SuperHoldings, Holdings,
the Borrower or such Subsidiary, as the case may be, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take such actions necessary or advisable to grant to the Administrative
Agent for the benefit of the Lenders a perfected first priority security
interest in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary (subject to any existing Liens on such
Collateral securing Indebtedness existing at the time such new Subsidiary is
created or acquired, so long as such Indebtedness was not incurred in
anticipation of such creation or acquisition and such Lien is not spread to
encumber additional property of such Subsidiary), including, without limitation,
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
          (d)   With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by SuperHoldings, Holdings, the Borrower or any
of their respective Subsidiaries, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable in order to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Subsidiary which is
owned by SuperHoldings, Holdings, the Borrower or any of their respective
Subsidiaries (provided that in no event shall more than 65% of the total
outstanding Capital Stock of any such new Subsidiary be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of SuperHoldings, Holdings, the Borrower
or such Subsidiary, as the case may be, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Lien of the Administrative Agent thereon, and (iii) if requested by the



--------------------------------------------------------------------------------



 



78

Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
          6.10   Control Agreements.   (a) (i)   Enter into the Deposit Account
Control Agreements required to be provided pursuant to Section 6.1 of the
Guarantee and Collateral Agreement, (ii) enter into the Local Blocked Account
Agreements required to be provided pursuant to Section 6.4 of the Guarantee and
Collateral Agreement, (iii) enter into the Collateral Access Agreements required
to be provided pursuant to Section 5.13 of the Guarantee and Collateral
Agreement, (iii) open the Collection Account with the Administrative Agent and
(iv) deliver to the Administrative Agent executed DDA Notifications (as defined
in the Guarantee and Collateral Agreement) required to be provided pursuant to
Section 6.4 of the Guarantee and Collateral Agreement. In connection with the
foregoing, the Borrower shall, if requested by the Administrative Agent,
promptly deliver to the Administrative Agent a favorable written opinion
(addressed to the Administrative Agent and the Lenders) of counsel for the
Borrower and the other Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent and covering customary matters relating
to such control and access agreements.
          (b)   The Borrower shall determine the aggregate balance of cash and
Cash Equivalents of all Loan Parties in accounts (other than (i) each deposit
account, the funds in which are used, in the ordinary course of business, solely
for the payment of salaries and wages, workers’ compensation, pension benefits
and similar expenses or taxes related thereto, (ii) each deposit account used,
in the ordinary course of business, solely for daily accounts payable and that
has an ending daily balance of zero and (iii) each Deposit Account used in the
ordinary course of business for local store accounts (which shall be governed by
Section 6.4 of the Guarantee and Collateral Agreement)) not subject to Deposit
Account Control Agreements or other appropriate control agreements in favor of
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent at each time when the Borrower delivers Borrowing Base
reports pursuant to Section 6.2(g), and if such aggregate balance under clause
(ii) above shall at any time of determination exceed $1,000,000, the Borrower
shall promptly eliminate such excess from such accounts or shall within 30 days
enter, or cause the applicable Loan Parties to enter, into one or more Deposit
Account Control Agreements or other appropriate control agreements in favor of
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent so that there shall not thereafter be any such excess;
provided, however, that the Borrower shall have 90 days after the Closing Date
(or such later date as the Administrative Agent shall agree in its Permitted
Discretion) to obtain such Deposit Account Control Agreements or other
appropriate control agreements.
Section 7.    NEGATIVE COVENANTS
          SuperHoldings, Holdings and the Borrower hereby jointly and severally
agree that, so long as the Revolving Credit Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, each of SuperHoldings, Holdings
and the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly:



--------------------------------------------------------------------------------



 



79

          7.1   Consolidated Fixed Charge Coverage Ratio. During any period (a
“FCCR Compliance Period”) commencing on a date (each a “Commencement Date”) on
which Availability is less than the greater of (i) 20% of the Total Revolving
Credit Commitments and (ii) $15,000,000, and continuing until such later date on
which Availability shall have exceeded such threshold for at least 60
consecutive days, at any time permit the Consolidated Fixed Charge Coverage
Ratio for the Test Period in effect at any time (including, for the avoidance of
doubt, the Test Period in effect on the applicable Commencement Date) to be less
than 1.10 to 1.00.
          7.2   Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:
     (a)   Indebtedness of any Loan Party pursuant to any Loan Document;
     (b)   Indebtedness of the Borrower to any Subsidiary and of any Wholly
Owned Subsidiary Guarantor to the Borrower or any other Subsidiary;
     (c)   Indebtedness secured by Liens permitted by Section 7.3(g) in an
aggregate principal amount not to exceed $5,000,000 at any one time outstanding;
     (d)   Capital Lease Obligations in an aggregate principal amount not to
exceed $10,000,000 at any one time outstanding;
     (e)   Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(e) and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof);
     (f)   guarantees made in the ordinary course of business by the Borrower or
any of its Subsidiaries of obligations of any Wholly Owned Subsidiary Guarantor;
     (g) (i)   Indebtedness of the Borrower in respect of the Senior
Subordinated Notes in an aggregate principal amount not to exceed $175,000,000,
(ii) any refinancing thereof with an issuance of debt securities of Holdings or
the Borrower, provided that such securities (excluding the interest rate) are
(w) taken as a whole, at least as favorable to Holdings, the Borrower and the
Lenders as the Senior Subordinated Notes, (x) taken as a whole are not more
restrictive than the terms of this Agreement and (y) at least as subordinated to
payment of the Obligations as the Senior Subordinated Notes and (iii) Guarantee
Obligations of Holdings and of any Subsidiary Guarantor in respect of such
Indebtedness of the Borrower; provided that such Guarantee Obligations are
subordinated to the obligations of such Guarantor under the Loan Documents to
the same extent as are the obligations of the Borrower in respect of the Senior
Subordinated Notes or, if applicable, such refinancing securities;
     (h) (i)   Indebtedness of Holdings in respect of the Holdings Discount
Notes in an aggregate principal amount not to exceed $77,000,000, (ii) any
refinancing thereof with (x) the proceeds of a substantially concurrent issuance
of new common equity by Holdings or (y) an issuance of debt securities of the
Borrower or Holdings, provided that such securities (excluding the interest
rate) are (A) taken as a whole, at least as favorable to Holdings, the Borrower
and the Lenders as the Holdings Discount Notes, (B) taken as a whole are not
more



--------------------------------------------------------------------------------



 



80

restrictive than the terms of this Agreement and (C) at least as subordinated to
payment of the Obligations as the Holdings Discount Notes (in the case of a
refinancing with an issuance of debt securities by Holdings) or the Senior
Subordinated Notes (in the case of a refinancing with an issuance of debt
securities by the Borrower), as applicable and (iii) Guarantee Obligations of
Holdings and of any Subsidiary Guarantor in respect of such Indebtedness of the
Borrower in the case of a refinancing with an issuance of debt securities of the
Borrower; provided that such Guarantee Obligations are subordinated to the
obligations of such Guarantor under the Loan Documents to the same extent as are
the obligations of the Borrower in respect of the Senior Subordinated Notes or,
if applicable, any refinancing securities permitted by Section 7.2(g)(ii);
     (i) (i)   Indebtedness of the Borrower in respect of the Senior Secured
Notes in an aggregate principal amount not to exceed $200,000,000, (ii) any
refinancing thereof with an issuance of debt securities of Holdings or the
Borrower, provided that such securities (excluding the interest rate) are
(A) taken as a whole, at least as favorable to Holdings, the Borrower and the
Lenders as the Senior Secured Notes and (B) taken as a whole are not more
restrictive than the terms of this Agreement and (iii) Guarantee Obligations of
Holdings and of any Subsidiary Guarantor in respect of such Indebtedness of the
Borrower; provided that all collateral, if any, securing any obligations
described in this paragraph (i) is subordinated in right of payment pursuant to,
and subject to the terms of, the Intercreditor Agreement;
     (j)   additional Indebtedness of the Borrower or any of its Subsidiaries in
an aggregate principal amount at any one time outstanding for the Borrower and
all Subsidiaries) not to exceed $15,000,000 less the aggregate principal amount
of Indebtedness incurred pursuant to clauses (c) and (d) above and (l) below at
such time;
     (k)   Indebtedness of the Borrower in respect of Swap Agreements permitted
by this Agreement; and
     (l)   Indebtedness consisting of the obligations of SuperHoldings or
Holdings to pay the deferred portion of the purchase price of common stock or
common stock options of Holdings or SuperHoldings from former officers or
employees of SuperHoldings, Holdings, the Borrower or any of their respective
Subsidiaries upon the termination of employment of such officer or employee in
connection with purchases permitted by Section 7.6(d); provided that
(i) interest thereon shall be a per annum market rate and shall not be payable
more frequently than quarterly, (ii) except as permitted by Section 7.6(d), no
principal or interest shall be paid with respect to each such obligation other
than in-kind and (iii) each such obligation (x) is subordinated to the
Obligations of the relevant Loan Party under the Loan Documents on terms
satisfactory to the Administrative Agent, (y) has a maturity that extends beyond
April 2, 2013 (it being understood that a portion of such obligations may have a
shorter maturity date as long as the payments that will become due with respect
to such obligations shall not exceed the amount permitted to be paid in cash
pursuant to Section 7.6(d)(ii)) and (z) is evidenced by a promissory note having
terms satisfactory to the Administrative Agent; provided further that any
Indebtedness incurred pursuant to this Section 7.2(l) shall reduce the amount of
Indebtedness permitted by Sections 7.2(j).



--------------------------------------------------------------------------------



 



81

Notwithstanding the foregoing, no Subsidiary of Holdings will create, incur,
assume or suffer to exist any Guarantee Obligation in respect of any
Indebtedness of Holdings.
          7.3   Limitation on Liens. Create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, except for:
     (a)   Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of Holdings, the Borrower or their
respective Subsidiaries, as the case may be, in conformity with GAAP;
     (b)   carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;
     (c)   pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d)   deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e)   easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
     (f)   Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(e), provided that no such Lien is
spread to cover any additional Property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;
     (g)   Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 7.2(c) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
     (h)   Liens created pursuant to the Security Documents;



--------------------------------------------------------------------------------



 



82

     (i)   any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (j)   Liens not otherwise permitted by this Section 7.3 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $1,000,000 at any one time;
     (k)   any covenants, easements, restrictions, encumbrances and exceptions
contained in any mortgagee’s title insurance policy delivered in connection with
the Existing Credit Agreement or referred to in Section 5.1(p)(i);
     (l)   any existing leases or subleases of all or any portion of a Mortgaged
Property and any renewals and extensions thereof, any leases or subleases
entered into upon the expiration or termination of any such lease or sublease,
and any leases or subleases hereafter entered into of all or any portion of a
Mortgaged Property not required by the Borrower for the operation of its
business; and
     (m)   Liens on the Collateral securing the Senior Secured Notes and
guarantees by Subsidiary Guarantors in respect thereof and any refinancing
thereof, in each case as permitted by Section 7.2(i) and all subject to the
terms of the Intercreditor Agreement.
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 7.3 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clauses (h) and (m) above and (2) Inventory, other than
those permitted under clauses (h) and (m) above.
          7.4   Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business except:
     (a)   any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
(provided that the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation);
     (b)   the Borrower and any Subsidiary of the Borrower may Dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
any Wholly Owned Subsidiary Guarantor; and
     (c)   SuperHoldings may merge with and into Holdings, with Holdings as the
surviving corporation; provided that the first priority security interest in the
Capital Stock of the Borrower in favor of the Administrative Agent for the
ratable benefit of the Lenders is maintained.
          7.5   Limitation on Sale of Assets. Dispose of any of its Property or
business (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:



--------------------------------------------------------------------------------



 



83

     (a)   the Disposition of obsolete or worn out property in the ordinary
course of business;
     (b)   the sale of inventory in the ordinary course of business;
     (c)   Dispositions permitted by Section 7.4(b);
     (d)   the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor or the sale or issuance of the
Borrower’s Capital Stock to Holdings, in each case, so long as such Capital
Stock is pledged to the Administrative Agent for the benefit of the Lenders to
the extent required by the Guarantee and Collateral Agreement; and
     (e)   the sale of other assets at fair market value provided that (i) such
assets have a fair market value not to exceed $2,000,000 for any fiscal year of
the Borrower and not exceeding $5,000,000 in the aggregate from the Closing Date
and (ii) the consideration received by Holdings, the Borrower and their
respective Subsidiaries for each such sale of assets shall not be less than 75%
cash, provided, that the requirements of Section 2.9 are complied with in
connection therewith.
          7.6 Limitation on Dividends. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any shares of any class of Capital Stock of SuperHoldings,
Holdings, the Borrower or any of their respective Subsidiaries or any warrants
or options to purchase any such Capital Stock, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Holdings, the
Borrower or any of their respective Subsidiaries (collectively, “Restricted
Payments”), except that:
     (a)   any Subsidiary of the Borrower may make Restricted Payments to the
Borrower or any Wholly Owned Subsidiary Guarantor (and if such Subsidiary is not
a Wholly Owned Subsidiary of the Borrower, to its other holders of Capital Stock
on a pro rata basis, provided that any such Restricted Payment to such other
holders of Capital Stock be attributable only to cash flows of such Subsidiary);
     (b)   so long as no Default or Event of Default shall have occurred and be
continuing after giving effect to the payment of any such dividend or
investment, the Borrower may pay dividends to Holdings or make investments in
Holdings to permit Holdings to pay scheduled cash interest payments on the
Holdings Discount Notes or any refinancing thereof permitted by
Section 7.2(h)(ii)) or to permit Holdings to make any payments permitted by
Section 7.8(a)(ii) in an amount not to exceed the amount of interest required to
be paid in cash by the terms of the Holdings Discount Notes Indenture or any
refinancing thereof permitted by Section 7.2(h)(ii) or the amount of such
payment made pursuant to Section 7.8(a)(ii), as applicable;



--------------------------------------------------------------------------------



 



84

     (c)   the Borrower may pay dividends to Holdings or make investments in
Holdings to permit Holdings, and Holdings may pay dividends to SuperHoldings or
make investments in SuperHoldings to permit SuperHoldings, to (i) pay corporate
overhead expenses incurred in the ordinary course of business not to exceed
$250,000 in any fiscal year and (ii) pay any taxes which are due and payable by
SuperHoldings, Holdings and the Borrower as part of a consolidated group;
     (d)   so long as no Default or Event of Default shall have occurred and be
continuing, (i) the Borrower may pay dividends to Holdings or make investments
in Holdings (and, if applicable, Holdings may use such proceeds to pay dividends
to SuperHoldings or make investments in SuperHoldings) to permit Holdings to
purchase Holdings’ common stock (or, if applicable, to permit SuperHoldings to
purchase SuperHoldings’ common stock) or common stock options from present or
former officers or employees, or the estate, heirs or legatees of such former
officers or employees, of Holdings, the Borrower or any of their respective
Subsidiaries upon the death, disability or termination of employment of such
officer or employee, and (ii) SuperHoldings and Holdings may pay principal and
interest on the Indebtedness permitted by Section 7.2(l), and the Borrower may
pay dividends to Holdings or make investments in Holdings (and, if applicable,
Holdings may use such proceeds to pay dividends to SuperHoldings or make
investments in SuperHoldings) to permit Holdings to (or, if applicable, to
permit SuperHoldings to) pay principal and interest on the Indebtedness
permitted by Section 7.2(l), provided, that the aggregate amount of payments
under this paragraph (d) after the Closing Date shall not exceed $1,000,000 per
annum and $2,000,000 in the aggregate, net of any cash proceeds received by
Holdings (or, if applicable, SuperHoldings) and contributed to the Borrower in
connection with resales of any common stock or common stock options so
purchased;
     (e)   so long as no Default or Event of Default shall have occurred and be
continuing after giving effect thereto, SuperHoldings or Holdings may make any
Restricted Payment permitted by Section 7.2(l) in an aggregate amount not to
exceed $1,000,000; provided that Restricted Payments in an aggregate amount in
excess of $1,000,000 may be made so long as both immediately before and
immediately after giving pro forma effect to such Restricted Payment, (i) the
Consolidated Fixed Charge Coverage Ratio for the Test Period in effect at the
time such Restricted Payment is made is at least 1.20 to 1.00 (determined on a
Pro Forma Basis in respect of the Test Period in effect at such time) and
(ii) Availability shall not be less than 25% of the Total Revolving Credit
Commitments; and
     (f)   so long as no Default or Event of Default shall have occurred and be
continuing after giving effect thereto, SuperHoldings or any of its Subsidiaries
may purchase Capital Stock of SuperHoldings pursuant to SuperHoldings’
restricted stock plan provided that the aggregate purchase price for such
Capital Stock (inclusive of reimbursement amounts in respect of Taxes) shall not
exceed $5,000,000.
          7.7   Limitation on Investments, Loans and Advances. Make any advance,
loan, extension of credit (by way of guaranty or otherwise) or capital
contribution to, or purchase any stock, bonds, notes, debentures or other
securities of or any assets constituting all or a material part



--------------------------------------------------------------------------------



 



85

of a business unit of, or make any other investment in, any Person, except:
     (a)   extensions of trade credit in the ordinary course of business;
     (b)   investments in Cash Equivalents;
     (c)   Guarantee Obligations permitted by Section 7.2;
     (d)   loans and advances to employees of Holdings, the Borrower or its
Subsidiaries in the ordinary course of business (including, without limitation,
for travel, entertainment and relocation expenses) in an aggregate amount for
Holdings, the Borrower and its Subsidiaries not to exceed $500,000 at any one
time outstanding;
     (e)   investments made by the Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;
     (f)   investments by Holdings, the Borrower or any of its Subsidiaries in
the Borrower or any Person that, prior to such investment, is a Wholly Owned
Subsidiary Guarantor; and
     (g)   acquisitions by the Borrower or any of its Subsidiaries of the
Capital Stock of, or assets of, entities engaged in similar lines of business as
the Borrower and its Subsidiaries on the Closing Date, provided, that (i) the
aggregate purchase price for all such acquisitions occurring after the Closing
Date shall not exceed $60,000,000 (plus common equity or preferred equity having
terms satisfactory to the Administrative Agent (or the net cash proceeds of such
equity) issued by SuperHoldings to finance such acquisition, (ii) the aggregate
purchase price for all such acquisitions shall not exceed $20,000,000 (plus
common equity or preferred equity having terms satisfactory to the
Administrative Agent (or the net cash proceeds of such equity) issued by
SuperHoldings to finance such acquisition) in any fiscal year of the Borrower,
(iii) no Default or Event of Default shall have occurred or be continuing after
giving effect to any such acquisition, (iv) no Indebtedness shall be assumed by
the Borrower or any of its Subsidiaries in connection with any such acquisition
except to the extent otherwise permitted pursuant to this Agreement, (v) both
immediately before and immediately after giving pro forma effect thereto (a) the
Consolidated Fixed Charge Coverage Ratio is at least 1.20 to 1.00 (determined on
a Pro Forma Basis in respect of the most recent period of twelve consecutive
fiscal months for which financial statements are available) and (b) Availability
(determined on a Pro Forma Basis) for the six-month period preceding the
consummation of such acquisition shall not have been less than 25% of the Total
Revolving Credit Commitments, and (vi) all such acquisitions after the Closing
Date shall be limited to acquisitions of the Capital Stock of, or assets of,
contract-managed stores engaged in similar lines of business as the Borrower and
its Subsidiaries on the Closing Date;
     (h)   investments existing on the Closing Date and listed on Schedule 7.7;



--------------------------------------------------------------------------------



 



86

     (i)   investments and advances made by the Borrower in Holdings to the
extent permitted by Section 7.6(b), (c) or (d); and
     (j)   other investments in an aggregate amount not to exceed $5,000,000 at
any one time outstanding; provided that both immediately before and immediately
after giving pro forma effect thereto (a) the Consolidated Fixed Charge Coverage
Ratio for the Test Period in effect at the time such investment is made is at
least 1.20 to 1.00 (determined on a Pro Forma Basis in respect of the Test
Period in effect at such time) and (b) Availability shall not be less than 25%
of the Total Revolving Credit Commitments.
          7.8   Limitation on Optional Payments and Modifications of Debt
Instruments and Other Material Documents.   (a) Make or offer to make any
payment, prepayment, repurchase, redemption or defeasance of or otherwise
defease or segregate funds with respect to the Senior Secured Notes, the
Holdings Discount Notes or the Senior Subordinated Notes (other than scheduled
interest payments required to be made in cash), except (i) in connection with
the issuance of any refinancing Indebtedness permitted by Section 7.2(g)(ii),
Section 7.2(h)(ii), or Section 7.2(i)(ii) or from the proceeds of a
substantially concurrent issuance of new common equity of Holdings and (ii) so
long as (A) no proceeds of the Loans are used to make such payment, prepayment,
repurchase, redemption, defeasance or segregation of funds, except in aggregate
amount not to exceed the portion of the Optional Payment Amount which has been
applied to the prepayment of Revolving Credit Loans pursuant to Section 2.15(b)
and (B) after giving pro forma effect to such payment, prepayment, repurchase,
redemption, defeasance or segregation of funds, (I) Availability shall not be
less 25% of the Total Revolving Credit Commitments, (II) the Consolidated Fixed
Charge Coverage Ratio is at least 1.20 to 1.00 (determined on a Pro Forma Basis
in respect of the Test Period in effect at such time) and (III) no Default or
Event of Default shall have occurred and be continuing, in an aggregate amount
since the Closing Date for the Senior Secured Notes, the Senior Subordinated
Notes, the Holdings Discount Notes and any refinancing Indebtedness permitted by
Section 7.2(g)(ii), Section 7.2(h)(ii) and Section 7.2(i)(ii) not in excess of
the Optional Payment Amount;
          (b)   amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Senior Secured Notes, the Senior Subordinated Notes or the Holdings Discount
Notes or any refinancing Indebtedness permitted by Section 7.2(g)(ii),
Section 7.2(h)(ii) or Section 7.2(i)(ii) (other than any such amendment,
modification, waiver or other change which (i) would extend the maturity or
reduce the amount of any payment of principal thereof or which would reduce the
rate or extend the date for payment of interest thereon and (ii) does not
involve the payment of a consent fee);
          (c)   designate any Indebtedness other than the Obligations as
“Designated Senior Indebtedness” for the purposes of the Senior Subordinated
Note Indenture or any refinancing Indebtedness permitted by Section 7.2(g)(ii);
or
          (d)   amend its certificate of incorporation, bylaws or other
organizational documents in any manner determined by the Administrative Agent to
be adverse to the Lenders without the prior written consent of the Required
Lenders.



--------------------------------------------------------------------------------



 



87

          7.9   Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than Holdings,
the Borrower or any Wholly Owned Subsidiary Guarantor) unless such transaction
is (a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of Holdings, the Borrower or such Subsidiary, as the case may be, and
(c) upon fair and reasonable terms no less favorable to Holdings, the Borrower
or such Subsidiary, as the case may be, than it would obtain in a comparable
arm’s length transaction with a Person which is not an Affiliate.
          7.10   Limitation on Sales and Leasebacks. Enter into any arrangement
with any Person providing for the leasing by SuperHoldings, Holdings, the
Borrower or any of their respective Subsidiaries of real or personal property
owned by Holdings, the Borrower or any of their respective Subsidiaries on the
Closing Date which has been or is to be sold or transferred by SuperHoldings,
Holdings, the Borrower or such Subsidiary to such Person or to any other Person
to whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of SuperHoldings, Holdings, the Borrower or
such Subsidiary. Notwithstanding the foregoing, the Borrower or any its
Subsidiaries may enter into any such arrangement described in the immediately
preceding sentence with respect to any property acquired by the Borrower or such
Subsidiary after the Closing Date to the extent otherwise permitted pursuant to
this Agreement, provided that such arrangement is entered into within 90 days
after such property is acquired by the Borrower or such Subsidiary.
          7.11   Limitation on Changes in Fiscal Periods. Permit the fiscal year
of the Borrower to end on a day other than March 31 or change the Borrower’s
method of determining fiscal quarters.
          7.12   Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement which prohibits or limits the ability of
SuperHoldings, Holdings, the Borrower or any of their respective Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, to secure the Obligations or,
in the case of any guarantor, its obligations under the Guarantee and Collateral
Agreement, other than (a) this Agreement and the other Loan Documents, (b) the
Indentures or any refinancing thereof permitted by Section 7.2(g), Section
7.2(h) or Section 7.2(i) and (c) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby).
          7.13   Limitation on Restrictions on Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrower to (a) pay
dividends or make any other distributions in respect of any Capital Stock of
such Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any
other Subsidiary of the Borrower, (b) make loans or advances to the Borrower or
any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, the Indentures or any refinancing thereof permitted by
Section 7.2(g), Section 7.2(h) or Section 7.2(i) and (ii) any



--------------------------------------------------------------------------------



 



88

restrictions with respect to a Subsidiary imposed pursuant to an agreement which
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.
          7.14   Limitation on Lines of Business. Enter into any business,
either directly or through any Subsidiary, except for those businesses in which
the Borrower and its Subsidiaries are engaged on the date of this Agreement or
which are related, ancillary or complementary thereto.
          7.15   Limitation on Activities of Holdings and SuperHoldings.
  (a) In the case of Holdings, notwithstanding anything to the contrary in this
Agreement or any other Loan Document, (i) conduct, transact or otherwise engage
in, or commit to conduct, transact or otherwise engage in, any business or
operations other than those incidental to its ownership of the Capital Stock of
the Borrower, (ii) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (A) nonconsensual obligations
imposed by operation of law, (B) pursuant to the Loan Documents to which it is a
party, (C) obligations with respect to its Capital Stock and (D) the Holdings
Discount Notes or any refinancing thereof permitted by Section 7.2(h)(ii),
(iii) own, lease, manage or otherwise operate any properties or assets
(including cash (other than cash received from the Borrower in accordance with
Section 7.6 pending application in the manner contemplated by said Section) and
cash equivalents) other than the ownership of shares of Capital Stock of the
Borrower or (iv) own the Capital Stock of any Subsidiary (other than the
Borrower and its Subsidiaries). Notwithstanding the foregoing, Holdings may
refinance the Holdings Discount Notes to the extent permitted by Sections 7.2
and 7.8.
          (b)   In the case of SuperHoldings, notwithstanding anything to the
contrary in this Agreement or any other Loan Document, (i) conduct, transact or
otherwise engage in, or commit to conduct, transact or otherwise engage in, any
business or operations other than those incidental to its ownership of the
Capital Stock of Holdings, (ii) incur, create, assume or suffer to exist any
Indebtedness or other liabilities or financial obligations, except
(A) nonconsensual obligations imposed by operation of law, (B) pursuant to the
Loan Documents to which it is a party and (C) obligations with respect to its
Capital Stock and (iii) own, lease, manage or otherwise operate any properties
or assets (including cash (other than cash received from Holdings in accordance
with Section 7.6 pending application in the manner contemplated by said Section)
and cash equivalents) other than the ownership of shares of Capital Stock of
Holdings or (iv) own the Capital Stock of any Subsidiary (other than Holdings
and its Subsidiaries).
          7.16   Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary has actual exposure (other than
those in respect of equity interests of the Borrower or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.



--------------------------------------------------------------------------------



 



89

Section 8.    EVENTS OF DEFAULT
     If any of the following events shall occur and be continuing:
     (a)   The Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within 3
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof; or
     (b)   Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c)   Any Loan Party shall default in the observance or performance of any
agreement contained in (i) clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7, or (ii) clause
(e) of Section 2.9 or clause (j) of Section 6.2, and in the case of this clause
(ii) such default shall continue unremedied for a period of 3 Business Days (or,
during any period that is not an FCCR Compliance Period, any default under
clause (j) of Section 6.2 shall continue unremedied for a period of 30 days); or
     (d)   any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days; or
     (e)   SuperHoldings, Holdings, the Borrower or any of their respective
Subsidiaries shall (i) default in making any payment of any principal of any
Indebtedness (including, without limitation, any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding



--------------------------------------------------------------------------------



 



90

principal amount of which exceeds in the aggregate $2,500,000; or
     (f) (i)   SuperHoldings, Holdings, the Borrower or any of their respective
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Holdings, the Borrower or any of their
respective Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against SuperHoldings, Holdings, the
Borrower or any of their respective Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against SuperHoldings, Holdings, the Borrower or
any of their respective Subsidiaries any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) SuperHoldings, Holdings, the Borrower or any of their
respective Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) SuperHoldings, Holdings, the Borrower
or any of their respective Subsidiaries shall generally not, or shall be unable
to, or shall admit in writing its inability to, pay its debts as they become
due; or
     (g) (i)   Any Person shall engage in any Prohibited Transaction involving
any Plan, (ii) any Single Employer Plan shall fail to satisfy the minimum
funding standards (within the meaning of Sections 412 or 430 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived, (iii) any
filing shall be made pursuant to Section 412 of the Code or Section 303 of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Single Employer Plan, (iv) there shall exist any failure to make by its due
date a required installment under Section 430(j) of the Code with respect to a
Single Employer Plan or any required contribution to a Multiemployer Plan;
(v) there shall be a determination that any Single Employer Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Title IV of ERISA), (vi) any Lien in favor of the PBGC or a Plan shall
arise on the assets of any Loan Party or any Commonly Controlled Entity, (vii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (viii) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (ix) a Loan Party or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders be likely to,



--------------------------------------------------------------------------------



 



91

incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or determination that any Multiemployer
Plan is in endangered or critical status (within the meaning of Section 432 of
the Code or Section 305 of ERISA), (x) there shall exist a failure to make or
accrue any employer or employee contribution required by law or normal
accounting practices to a Foreign Benefit Arrangement or Foreign Plan, (xi) the
accrued benefit obligations of any Foreign Plan (based on those assumptions used
to fund such Foreign Plan) with respect to all current and former participants
shall exceed the assets of such Foreign Plan, (xii) any Foreign Plan required to
be registered shall not be in good standing with applicable regulatory
authorities or any Foreign Plan or Foreign Benefit Arrangement shall not be in
compliance with any material provision of applicable law or applicable
regulations, or (xiii) any other event or condition shall occur or exist with
respect to a Plan, Foreign Plan, or Foreign Benefit Arrangement; and in each
case in clauses (i) through (xiii) above, such event or condition, together with
all other such events or conditions, if any, could, in the reasonable judgment
of the Required Lenders, reasonably be expected to have a Material Adverse
Effect; or
     (h)   One or more judgments or decrees shall be entered against
SuperHoldings, Holdings, the Borrower or any of their respective Subsidiaries
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$2,500,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
     (i)   Any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
     (j) (i)   Any Person or “group” (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) other than the Primary
Investors (A) shall have acquired beneficial ownership of a greater percentage
of SuperHoldings’ voting common stock than is then held by the Primary Investors
or (B) shall obtain the power (whether or not exercised) to elect a majority of
the Borrower’s, Holdings’ or SuperHoldings’ directors (for purposes of this
clause (i), and clause (ii)(B) below, any shares of voting stock that are
required to be voted for a nominee of any Primary Investor shall be deemed to be
held by such Primary Investor for purposes of determining the voting power held
by any Person); or (ii) (A) the board of directors of the Borrower, Holdings or
SuperHoldings shall not consist of a majority of Continuing Directors; as used
in this paragraph “Continuing Directors” shall mean the directors the Borrower,
Holdings or SuperHoldings, as the case may be, on the Closing Date and each
other director, if such other director’s nomination for election to the board of
directors of the Borrower, Holdings or SuperHoldings is recommended by a
majority of the then Continuing Directors or (B) the Primary Investors shall
cease to be able to elect a majority of the board of directors of
(x) SuperHoldings, (y) through SuperHoldings, Holdings, or (z) through Holdings,
the Borrower; or (iii) the Primary Investors shall cease to own legally and
beneficially at least 51% of each



--------------------------------------------------------------------------------



 



92

outstanding class of Capital Stock having ordinary voting power in the election
of directors of SuperHoldings; or (iv) prior to the merger contemplated by
Section 7.4(c), SuperHoldings shall cease to own legally and beneficially 90% of
each class of Capital Stock of Holdings, free of Liens (other than Liens created
by the Security Documents or permitted by Section 7.3(m)); or (v) Holdings shall
cease to own legally and beneficially 100% of each class of Capital Stock of the
Borrower, free of Liens (other than Liens created by the Security Documents or
permitted by Section 7.3(m)); or (vi) a “change of control” as defined in any
Indenture shall occur; or
     (k)   The Senior Subordinated Notes, any refinancing thereof pursuant to
Section 7.2(g)(ii) or the guarantees thereof shall cease, for any reason, to be
validly subordinated to the Obligations or the obligations of the Guarantors
under the Loan Documents, as the case may be, as provided in the Senior
Subordinated Note Indenture or any other applicable documentation, or any Loan
Party shall so assert;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
Holdings or SuperHoldings, automatically the Revolving Credit Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Credit Commitments to be terminated forthwith, whereupon the Revolving Credit
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly



--------------------------------------------------------------------------------



 



93

waived by SuperHoldings, Holdings and the Borrower. Upon the occurrence and the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.
Section 9.    THE AGENTS
          9.1   Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall have no duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
          9.2   Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
          9.3   Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
          9.4   Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order



--------------------------------------------------------------------------------



 



94

or other document or conversation believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Loan Parties), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.
          9.5   Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
          9.6   Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereinafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or



--------------------------------------------------------------------------------



 



95

responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
          9.7   Indemnification. The Lenders agree to indemnify each Agent in
its capacity as such (to the extent not reimbursed by Holdings or the Borrower
and without limiting the obligation of Holdings or the Borrower to do so),
ratably according to their respective Applicable Percentage in effect on the
date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Revolving Credit
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Applicable Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Revolving
Credit Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing, including
all amounts owed by the Borrower under Section 10.5 which are not paid by the
Borrower; provided that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements which are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The agreements in this
Section 9.7 shall survive the payment of the Loans and all other amounts payable
hereunder.
          9.8   Agent in Its Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent was not an Agent. With respect
to its Loans made or renewed by it and with respect to any Letter of Credit
issued or participated in by it, each Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
          9.9   Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.



--------------------------------------------------------------------------------



 



96

If no successor agent has accepted appointment as Administrative Agent by the
date that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Agent’s resignation as Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.
          9.10   Authorization to Release Liens. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to release any Lien
covering any Property of the Borrower or any of its Subsidiaries that is the
subject of a Disposition which is permitted by this Agreement or which has been
consented to in accordance with Section 10.1.
          9.11   Reports. Each Lender hereby agrees that (a) it has requested a
copy of each Report prepared by or on behalf of the Administrative Agent;
(b) the Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any Person except as
otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
it will pay and protect, and indemnify, defend, and hold the Administrative
Agent and any such other Person preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.
          9.12   Documentation Agent and Syndication Agent. Neither the
Documentation Agent nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.
Section 10. MISCELLANEOUS
          10.1   Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders,



--------------------------------------------------------------------------------



 



97

or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest, fee or letter of credit commission
payable hereunder or extend the scheduled date of any payment thereof, extend
the duration of any Interest Period beyond six months, or increase the amount or
extend the expiration date of any Lender’s Revolving Credit Commitment, in each
case without the consent of each Lender directly affected thereby; (ii) amend,
modify or waive any provision of this Section 10.1 or reduce any percentage
specified in the definition of Required Lenders or Supermajority Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release Holdings or, while SuperHoldings
remains in existence, SuperHoldings or all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders; (iii) amend,
modify or waive any provision of Section 9 without the written consent of the
Administrative Agent; (iv) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender; (v) amend, modify or waive
any provision of Section 2.3 or 2.4 or increase or decrease the amount of Swing
Line Commitment without the written consent of the Swing Line Lender; (vi) amend
or modify the definition of “Borrowing Base”, “Eligible Accounts Receivable”,
“Eligible Inventory”, or otherwise make changes affecting Borrowing Base
eligibility criteria that have the effect of increasing Availability, in each
case without the consent of the Supermajority Lenders, or (vii) amend, modify or
waive any provision of Sections 2.15(a) or (b) without the written consent of
each Lender adversely affected thereby. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.
          If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of
Section 10.6(b), and (ii) the Borrower shall pay to such Non-Consenting Lender
in same day funds on the day of such replacement (1) all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.16 and
2.18,



--------------------------------------------------------------------------------



 



98

and (2) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 2.18 had the Loans of
such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received by a responsible officer of the addressee, addressed as follows in the
case of SuperHoldings, Holdings, the Borrower and the Administrative Agent, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

         
SuperHoldings and
  NBC Acquisition Corp.
Holdings:
  4700 South 19th Street
 
  Lincoln, Nebraska 68501
 
  Attention: Chief Financial Officer
 
  Facsimile: 402-421-0507
 
       
The Borrower:
  Nebraska Book Company, Inc.
 
  4700 South 19th Street
 
  Lincoln, Nebraska 68501
 
  Attention: Chief Financial Officer
 
  Facsimile: 402-421-0507
 
       
The Administrative Agent:
  JPMorgan Chase Bank, N.A.
 
  Bank Loans and Agency Services
 
  1111 Fannin Street, 10th Floor
 
  Houston, TX 77002
 
  Attention: Syed X Abbas
 
  Facsimile: 713-286-3245
 
       
with a copy to:
  JPMorgan Chase Bank, N.A.
 
  270 Park Avenue
 
  New York, New York 10017
 
  Attention: Eric H Pratt
 
  Facsimile: 212-270-6842

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided



--------------------------------------------------------------------------------



 



99

that approval of such procedures may be limited to particular notices or
communications.
          10.3   No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
          10.4   Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
          10.5   Payment of Expenses. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable documented
out-of-pocket costs and expenses incurred in connection with the preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees, disbursements and other charges of counsel to the
Administrative Agent (with such counsel to include no more than one local
counsel in each applicable jurisdiction so long as such counsel are engaged with
the Borrower’s prior written consent), (b) to pay or reimburse each Lender and
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents,
including, without limitation, the reasonable fees, disbursements and other
charges of one counsel (and the allocated fees and expenses of in-house counsel)
to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents and controlling persons (each, an
“indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of Holdings, the Borrower any of
their respective Subsidiaries or any of the Properties and the reasonable fees,
disbursements and other charges of one counsel (and the allocated fees and
expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided, that the Borrower shall have no obligation
hereunder to any indemnitee with respect to indemnified liabilities (i) to the
extent such indemnified liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to



--------------------------------------------------------------------------------



 



100

have resulted from the gross negligence or willful misconduct of such indemnitee
or (ii) arising from a lawsuit or administrative proceeding against such
indemnitee if the Borrower was not given notice of such lawsuit or
administrative proceeding and an opportunity to participate in the defense
thereof at its own expense. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any indemnitee. The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder.
          Expenses being reimbursed by the Borrower under this Section include,
without limiting the generality of the foregoing, costs and expenses incurred in
connection with:
     (i)   appraisals and insurance reviews;
     (ii)   field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination, together with the reasonable fees and expenses
associated with collateral monitoring services performed by the Specialized Due
Diligence Group of the Administrative Agent (and the Borrower agrees to modify
or adjust the computation of the Borrowing Base — which may include maintaining
additional Reserves, modifying the advance rates or modifying the eligibility
criteria for the components of the Borrowing Base — to the extent required by
the Administrative Agent as a result of any such evaluation, appraisal or
monitoring);
     (iii)   background checks regarding senior management and/or key investors,
as deemed necessary or appropriate in the reasonable discretion of the
Administrative Agent;
     (iv)   taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
     (v)   sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
     (vi)   forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.
All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Credit Loans or to another deposit account, all as described in
Section 2.15(g).
          10.6   Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that



--------------------------------------------------------------------------------



 



101

issues any Letter of Credit), except that (i) neither the Borrower nor Holdings
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.
          (b)   (i)   Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than the Borrower,
an Affiliate of the Borrower or a natural person) (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitments and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably delayed
or withheld) of:
          (A)   the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person; and
          (B)   the Administrative Agent and the Issuing Lender.
     (ii) Assignments shall be subject to the following additional conditions:
          (A)   except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Credit Commitments or Loans, the amount of the
Revolving Credit Commitments or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default under Section 8(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each
prospective Lender and its Affiliates or Approved Funds, if any;
          (B)   the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (treating multiple or simultaneous assignments by
or to two or more Approved Funds or two or more funds that are engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of business that are managed by the same
investment advisor or Affiliated advisors as a single assignment); and
          (C)   the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
          For the purposes of this Section 10.6, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered



--------------------------------------------------------------------------------



 



102

or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender; provided that, for
purposes of proviso (2) of clause (b)(ii)(A) above, in connection with an
assignment to a prospective Lender not previously a Lender, the term “Lender” as
it is used in clauses (a), (b) and (c) of this paragraph shall mean such
prospective Lender.
          (iii)   Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv)   The Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Credit Commitments of, and
principal amount of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (v)   Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c)   (i)   Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(but in no case to the Borrower, an Affiliate of the Borrower or a natural
person) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall



--------------------------------------------------------------------------------



 



103

remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of (and the limitations of) Sections 2.16, 2.17 and 2.18 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 10.7(a)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
          (ii)   A Participant shall not be entitled to receive any greater
payment under Section 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.17 unless such Participant
complies with Section 2.17(d).
          (d)   Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e)   The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f)   Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b). Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing



--------------------------------------------------------------------------------



 



104

commercial paper note issued by such Conduit Lender; provided, however, that
each Lender designating any Conduit Lender hereby agrees to indemnify, save and
hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
          10.7   Adjustments; Set-off. (a) Except to the extent that this
Agreement provides for payments to be allocated to the Lenders or a particular
Lender or Agent, if any Lender (a “Benefitted Lender”) shall at any time receive
any payment of all or part of its Loans or the Reimbursement Obligations owing
to it, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans or the Reimbursement
Obligations owing to such other Lender, or interest thereon, such Benefitted
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Loan and/or of the Reimbursement
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral or proceeds ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
          (b)   In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without prior notice to SuperHoldings,
Holdings or the Borrower, any such notice being expressly waived by
SuperHoldings, Holdings and the Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by SuperHoldings, Holdings or the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any Affiliate thereof or
any branch or agency thereof to or for the credit or the account of
SuperHoldings, Holdings or the Borrower. Each Lender agrees promptly to notify
SuperHoldings, Holdings, the Borrower and the Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
          10.8   Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.
          10.9   Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such



--------------------------------------------------------------------------------



 



105

prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
          10.10   Integration. This Agreement and the other Loan Documents
represent the agreement of SuperHoldings, Holdings, the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
          10.11   GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12   Submission To Jurisdiction; Waivers. Each of SuperHoldings,
Holdings and the Borrower hereby irrevocably and unconditionally:
     (a)   submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (b)   consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c)   agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to SuperHoldings, Holdings
or the Borrower, as the case may be at its address set forth in Section 10.2 or
at such other address of which the Administrative Agent shall have been notified
pursuant thereto;
     (d)   agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and
     (e)   waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.
          10.13   Acknowledgements. Each of SuperHoldings, Holdings and the
Borrower hereby acknowledges that:



--------------------------------------------------------------------------------



 



106

     (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b)   neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to SuperHoldings, Holdings or the Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between Administrative Agent and Lenders, on one hand, and
SuperHoldings, Holdings and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
     (c)   no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among SuperHoldings, Holdings, the Borrower and the Lenders.
          10.14   WAIVERS OF JURY TRIAL. SUPERHOLDINGS, HOLDINGS, THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          10.15   Confidentiality. The Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate of any Lender, (b) to
any Participant or Assignee (each, a “Transferee”) or prospective Transferee
which agrees to comply with the provisions of this Section, (c) to the
employees, directors, agents, attorneys, accountants and other professional
advisors of such Lender or its Affiliates, (d) upon the request or demand of any
Governmental Authority having jurisdiction over the Administrative Agent or such
Lender, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) which has been publicly disclosed other than in breach
of this Section 10.15, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document or
(j) to any direct or indirect contractual counterparty in swap agreements or
such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section). Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.15
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION



--------------------------------------------------------------------------------



 



107

CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
          10.16   USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses of the Borrower and other information that will allow such Lender
to identify the Borrower in accordance with the Act.
          10.17   Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.
          10.18   Intercreditor Agreement. Notwithstanding anything herein to
the contrary, the lien and security interest granted to the Administrative Agent
pursuant to this Agreement or any other Loan Document and the exercise of any
right or remedy by the Administrative Agent hereunder or under any other Loan
Document are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement, this
Agreement and any other Loan Document, the terms of the Intercreditor Agreement
shall govern and control with respect to any right or remedy.
          10.19   Release of Liens. The Lenders hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of the all



--------------------------------------------------------------------------------



 



108

Commitments, payment and satisfaction in full in cash of all Obligations (other
than the Contingent Obligations), and the cash collateralization of any
outstanding Letters of Credit in a manner satisfactory to the Issuing Lender,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Capital Stock of a Subsidiary, the Administrative Agent
is authorized to release such Loan Party from its obligations under the Security
Documents, (iii) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Section 8. In addition, the Administrative
Agent may in its discretion, release its Liens on Collateral valued in the
aggregate not in excess of $10,000,000 during any calendar year without the
prior written authorization of the Required Lenders. Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
At the request and sole expense of each Loan Party following any such release,
the Administrative Agent shall deliver to such Loan Party any Collateral held by
the Administrative Agent, and execute and deliver to such Loan Party such
documents as such Loan Party shall reasonably request to evidence such release.
          10.20   Disclosure. Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
          10.21   Effect of Amendment and Restatement of the Existing Credit
Agreement. This Agreement shall be deemed to be an amendment to and restatement
of the Existing Credit Agreement and the Existing Credit Agreement as amended
and restated hereby shall remain in full force and effect and is hereby ratified
and confirmed in all respects. All extensions of credit under the Existing
Credit Agreement on the Closing Date shall remain outstanding following the
Closing Date and shall be continued under this Agreement, as amended in the
manner set forth herein. All references to the Existing Credit Agreement in any
other agreement or document shall, on and after the Closing Date, be deemed to
refer to the Existing Credit Agreement as amended and restated hereby. The
Borrower agrees, acknowledges and affirms that (i) each of the Security
Documents to which it is a party shall remain in full force and effect and shall
constitute security for all extensions of credit pursuant to the Existing Credit
Agreement as amended and restated hereby and (ii) any reference to the Existing
Credit Agreement appearing in any such Security Document shall on and after the
Closing Date shall be deemed to refer to the Existing Credit Agreement as
amended and restated hereby.



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            NBC HOLDINGS CORP.
      By:   /s/ Barry S. Major         Name:   Barry S. Major        Title:  
President        NBC ACQUISITION CORP.
      By:   /s/ Barry S. Major         Name:   Barry S. Major        Title:  
President        NEBRASKA BOOK COMPANY, INC.
      By:   /s/ Barry S. Major         Name:   Barry S. Major        Title:  
President        JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By:   /s/ Eric H. Pratt         Name:   Eric H. Pratt        Title:   Vice
President   



--------------------------------------------------------------------------------



 



 

         

            JPMORGAN CHASE BANK, N.A.
as a Lender
      By:   /s/ Eric H. Pratt         Name:   Eric H. Pratt        Title:   Vice
President        WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Geoff Headington         Name:   Geoff Headington       
Title:   Director        BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Richard D. Hill, JR.         Name:   Richard D. Hill, JR.       
Title:   Managing Director   



--------------------------------------------------------------------------------



 



 

         

ANNEX A
PRICING GRID FOR REVOLVING CREDIT LOANS AND SWING LINE LOANS

                                    Eurodollar Rate       Base Rate            
Applicable       Applicable       Average Daily Availability     Margin      
Margin      
> $50,000,000
    4.25       3.25      
£$50,000,000 but ³$25,000,000
    4.50       3.50      
< $25,000,000
    4.75       3.75      

     At any time after the Adjustment Date, the Applicable Margins shall be
determined in accordance with the foregoing table based on the Borrower’s
average daily Availability during each fiscal quarter. Adjustments, if any, to
the Applicable Margins shall be made on a quarterly basis and shall be effective
five Business Days after the Administrative Agent has received the applicable
Borrowing Base Certificate. If the Borrower fails to deliver the Borrowing Base
Certificate to the Administrative Agent at the time required pursuant to
Section 6.2, then the Applicable Margins shall be the highest Applicable Margins
set forth in the foregoing table until five days after such Borrowing Base
Certificate is so delivered.



--------------------------------------------------------------------------------



 



 

SCHEDULE 1.1A
REVOLVING CREDIT COMMITMENTS

         
Lender
  Revolving Credit Commitment  
JPMorgan Chase Bank, N.A.
  $ 25,000,000.00  
Wells Fargo Bank, National Association
  $ 25,000,000.00  
Bank of America, N.A.
  $ 25,000,000.00  
 
       
TOTAL REVOLVING CREDIT COMMITMENTS
  $ 75,000,000.00  